Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 1 of 87

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NITED STATES OF AMERICA, the STATES of)
CALIFORNIA; COLORADO; CONNECTICUT; _ )
ELAWARE; FLORIDA; GEORGIA; HAWAII; )
LLINOIS; INDIANA; IOWA; LOUISIANA; )
ARYLAND; MASSACHUSSETS; MICHIGAN; )
INNESOTA; MONTANA; NEVADA; NEW
AMPSHIRE; NEW JERSEY; NEW MEXICO; )
EW YORK; NORTH CAROLINA; OKLAHOMA; )
HODE ISLAND; TENNESSEE; TEXAS; )
IRGINIA; WASHINGTON; WISCONSIN; the _)
ISTRICT OF COLUMBIA; THE CITY OF NEW )
ORK; THE CITY OF CHICAGO; THE CITY OF ) FILED IN CAMERA AND UNDER

CASE NO.:

 

 

 

 

HILADELPHIA; and ALLEGHANY COUNTY, ) SEAL PURSUANT TO 31 U.S.C.
ENNSYLVANIA; )  §3720(b)@2)
)
ex rel. JANE DOE, )
) JURY TRIAL DEMANDED
Plaintiffs, )
y )
, )
ALLERGAN, INC.
Defendant.
ORIGINAL COMPLAINT

 

Plaintiff-Relator Jane Doe, by and through her undersigned attorneys, on behalf of the
United States of America (the “United States”) and the State of California, the State of Colorado,
the State of Connecticut, the State of Delaware, the State of Florida, the State of Georgia, the
State of Hawaii, the State of Illinois, the State of Indiana, the State of Iowa, the State of
Louisiana, the State of Maryland, the Commonwealth of Massachusetts, the State of Michigan,
the State of Minnesota, the State of Montana, the State of Nevada, the State of New Hampshire,
the State of New Jersey, the State of New Mexico, the State of New York, the State of North

Carolina, the State of Oklahoma; the State of Rhode Island; the State of Tennessee, the State of
1
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 2 of 87

Texas, the Commonwealth of Virginia, the State of Washington, the State of Wisconsin; and the
District of Columbia (collectively “Plaintiff States”), the City of New York, the City of Chicago,
the City of Philadelphia, and Allegheny County, Pennsylvania (the “‘municipalities”) for her
Complaint against Defendant Allergan, Inc. (“Allergan” or “Defendant”) alleges based upon
personal knowledge and relevant documents, as follows:

I. INTRODUCTION
1. This is an action to recover damages and civil penalties on behalf of the United

States of America and the Plaintiff States and municipalities arising from false and/or fraudulent
records, statements and claims made, used and caused to be made, used or presented by
Defendant Allergan and/or its agents, employees and co-conspirators in violation of the Federal
Civil False Claims Act, 31 U.S.C. §3729 et seq., as amended (“the FCA” or “the Act”) and its
state-law counterparts, the California False Claims Act, (Cal. Gov't Code §§ 12650-12655); the
Colorado Medicaid False Claims Act, (Col. Rev. Stat. § 25.5-1-104 et seg.); the Connecticut
False Claims Act, Chapter 319v, Sec. 17b-301 et seq.; the Delaware False Claims and Reporting
Act (6 Del. C. § 1201 et seqg.); the Florida False Claims Act (Fla. Stat. § 68.081 ef seg.); the
Georgia Medicaid False Claims Act (O.C.G.A. § 49-4-169 et seq.); the Hawaii False Claims Act
(H.R.S § 661-21 and H.R.S. 46-171 et seg.); the linois Whistleblower and Reward Protection
Act (740 LL.C.S. § 175/1 et seg.); the Indiana False Claims Act (Burns Ind. Code Ann. §
5-11-5.5-1 et seq.); the lowa Medicaid False Claims Act, §685.1 et seq.; the Louisiana Medical
Assistance Programs Integrity Law (La. R.S. § 46:437.2 et seq.); the Maryland False Health
Claims Act of 2010 (Subtitle 6, False Claims Against State Health Plans and State Health
Programs, § 2-601 et seq.); the Massachusetts False Claims Act (M.G.L.A. 12 § 5b et seq.); the
Michigan Medicaid False Claims Act (M.C.L. § 400.607 et seg.); the Minnesota False Claims

Act (Minn. Stat. § 15C.01 ef seq.); the Montana False Claims Act (Mont. Code Ann. § 17-8-401
2
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 3 of 87

et seq.); the Nevada False Claims Act (N.R.S. § 357.010 et seg.); the New Jersey False Claims
Act (New Jersey Statutes 2A:32C-1 et seg.); the New Mexico Fraud Against Taxpayers Act
(N.M. Stat. Ann. § 44-9-1); the New York False Claims Act (N.Y. C.L.S. St. Fin. § 187 et seq.);
the North Carolina False Claims Act, N.C. Gen. Stat §§1-605 ef seg., the Oklahoma Medicaid
False Claims Act (56 Okl. St. § 1005 et seg. and 2007 OK. A.L.S. 137); the State False Claims
Act of Rhode Island (R.I. Gen. Laws § 91.1-3); the Tennessee Medicaid False Claims Act
(T.C.A.§ 71-5-181 et seg.); the Texas Medicaid Fraud Prevention Law (Tex. Hum. Res. Code
§36.002 et seq.); the Virginia Fraud Against Taxpayers Act (Va. Code Ann. § 8.01-216.1 et
seq.); the Washington Medicaid Fraud False Claims Act (West’s RCWA 43.131.0001 et seq.);
the Wisconsin False Claims for Medical Assistance Act (Updated 05-06 Wis. Stats. § 20.931 et
seq.); the District of Columbia Faise Claims Act (DC ST § 2-308.03 et seg.); New York City
False Claims Act, New York City Administrative Code §7-801-§7-810; the Municipal Code of
Chicago (§1-22-010-§1-22-060); the Philadelphia False Claims Act (19 Phila. Code §§ 3600, et
seq.); and the Allegheny County (Pennsylvania) False Claims Ordinance (Code of Allegheny
County, Pennsylvania Chapter 485).

2. The instant matter arises in principal part from Defendant Allergan’s nationwide,
coordinated deceptive promotional practices for its drug Lumigan used to treat glaucoma and
ocular hypertension. Specifically, Allergan has suppressed information about the potential harm
that Lumigan can cause patients who take it. Specifically, Allergan has been aware through
human and animal studies, and medical journal articles that Lumigan causes potentially
irreversible deepening of the upper eye lid sulcus (hereafter referred to as “DUES”), periorbital
fat loss, dermatochalais, and deterioration of the eye lid, resulting in “sunken in eyes.”

3. The occurrence of DUES with prostaglandin analog drug (i.e. drugs such as

3
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 4 of 87

Lumigan) usage was first reported in medical journal articles as far back as 2004. Subsequent
medical journal articles in 2008 and 2009 further discussed the occurrence of DUES in giaucoma
patients that used bimatoprost-based products like Lumigan. Allergan ignored these warning
signs and refused to change its label to warn patients of these dangers.

4. Despite knowing of these health risks in patients, Allergan has continued to
market and sell Lumigan without including sufficient warnings of these dangerous side effects.
In fact, Allergan has affirmatively marketed Lumigan, with the active ingredient of bimatoprost,
as “safer” and superior to competitor products that include the active ingredients travoprost and
latanoprost. The FDA has sent Defendant Allergan warning letters identifying unsubstantiated
claims made by Defendant Allergan of the safety and superiority of Lumigan as compared to
these competing products.

5. As a direct result of Allergan’s improper and misleading marketing practices for
Lumigan, health insurance programs funded by the United States and the Plaintiff States and
municipalities (collectively the “Government Plaintiffs”) including, but not limited to Medicaid,
Medicare, Medicare Part D, the Railroad Retirement Medicare Program, Federal Employees
Health Benefit Programs, Tri-Care (formerly CHAMPUS), CHAMPVA, State Legal Immigrant
Assistance Grants and the Indian Health Service (collectively the ‘Programs’”) paid false or
fraudulent Lumigan reimbursement claims for prescriptions written to the Programs’
beneficiaries for this unsafe medication. The United States and the Plaintiff States and
municipalities would not have paid such false claims but for Allergan’s illegal and fraudulent
conduct.

6. Moreover Allergan’s conduct endangered the health of the Programs’
beneficiaries by placing them at great risk of harm of developing serious and potentially

4
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 5 of 87

irreversible side effects that were known to Allergan at all times relevant to this Complaint, but
which Allergan intentionally concealed to protect its lucrative Lumigan sales revenues.

7. The FCA provides that any person who knowingly submits, or causes the
submission of, a false or fraudulent claim to the U.S. Government for payment or approval is
liable for a civil penalty of up to $11,000 for each such claim, plus three times the amount of the
damages sustained by the Government. Liability attaches when a defendant knowingly seeks
payment, or causes others to seek payment, from the Government that is unwarranted.

8. The Act allows any person having information about a false or fraudulent claim
against the Government to bring an action for herself and the Government, and to share in any
recovery. Based on these provisions, Plaintiff-Relator Jane Doe seeks through this action to
recover on behalf of the United States and the Plaintiff States and municipalities (which have
laws authorizing similar gui tam actions) damages and civil penalties arising from Allergan's
making or causing to be made false or fraudulent records, statements and/or claims for
reimbursement for unsafe Lumigan prescriptions.

9. Allergan did not directly submit claims for prescription drugs to federal and state
health insurance programs, however, Allergan knew -- and in fact it was Allergan’s goal -- that
its marketing of its unsafe product would cause the submission of thousands of claims to
government-funded health programs for prescriptions that would not have been reimbursed had
those programs known of the safety issues with Lumigan.

10. Allergan’s unlawful efforts to minimize and distort the side effect and safety
profile of Lumigan were used by, and are continued to be used by, the company to market the
drug, resulting in sales of hundreds of millions of dollars annually.

Il. PARTIES
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 6 of 87

11. _— Plaintiff-Relator Jane Doe brings this action on behalf the United States and the
Plaintiff States to recover the millions of dollars Medicaid, Medicare, Medicare Part D, the
Railroad Retirement Medicare Program, Federal Employees Health Benefit Programs, Tri-Care
(formerly CHAMPUS), CHAMPVA, State Legal Immigrant Assistance Grants and the Indian
Health Service have been fraudulently induced to pay as a result of false and/or fraudulent
Lumigan reimbursement claims submitted by, and caused to be submitted by, Defendant
Allergan.

12. Plaintiff-Relator Jane Doe, is a resident of Philadelphia, Pennsylvania. Plaintiff-
Relator Doe has filed the instant qui tam suit seeking redress for the company’s
misrepresentations of Lumigan’s safety and efficacy. Plaintiff-Relator Doe’s suit is based upon
direct and independent knowledge learned from her own investigation of Allergan’s Lumigan
and Latisse pharmaceuticals and her own discussions with her physician about the dangers
associated with these pharmaceuticals.

13. Defendant Allergan, Inc. (“Allergan” or “Defendant”) is a publicly traded
company that engages in the development, manufacturing, and marketing of prescription
medicines in the United States and elsewhere. Allergan is headquartered in Pennsylvania. One
of its primary business activities in the United States relates to the company’s manufacture
and/or sale of Lumigan, a widely distributed bimatoprost ophthalmic solution that has sales in
the hundreds of millions of dollars annually.

Il, JURISDICTION AND VENUE

14.‘ This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. §1331, 28 U.S.C. §1367 and 31 U.S.C. §3732, the last of which specifically confers
jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§3729 and 3730. Under 31

6
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 7 of 87

U.S.C. §3730(e), there has been no statutorily relevant public disclosure of the "allegations or
transactions" in this Complaint. Plaintiff-Relator Jane Doe moreover, qualifies under that
section of False Claims Act as an “original source” of the allegations in this Complaint even had
such a public disclosure occurred.

15. Relator Jane Doe shall concurrently serve upon the Attorney General of the
United States, the United States Attorney for the Southern District of New York, and the Plaintiff
States Attorney Generals’ offices, the complaint and a statement summarizing known material
evidence and information related to Plaintiff-Relator’s Complaint in accordance with the
provisions of 31 U.S.C. §3730(b}(2)}. The disclosure statement is supported by material evidence
based on Relator’s direct and independent knowledge. The initial disclosure’s statement and all
supplements thereto and documents provided therewith are incorporated herein by reference.

16. This Court has personal jurisdiction and venue over the Allergan pursuant to 28
U.S.C. §§1391(b) and 31 U.S.C. §3732(a) because those sections authorize nationwide service of
process and because Allergan has minimum contacts with the United States. Moreover, Allergan
can be found in, resides, and transacts business in this District.

17. | Venue is proper in this District pursuant to 31 U.S.C. §3732(a) because Defendant
Allergan transacts business in this judicial district, and acts proscribed by 31 U.S.C. §3729 have
been committed by Defendant Allergan in this District. Therefore, venue is proper within the
meaning of 28 U.S.C. §1391(b) & (c) and 31 U.S.C. §3732(a).

IV. BACKGROUND

18. Among the numerous prescription drugs manufactured and/or distributed by

Defendant Allergan in the United States is Lumigan, a widely distributed bimatoprost

ophthalmic solution that has sales in the hundreds of millions of dollars annually.

7
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 8 of 87

A, Lumigan’s Indicated Uses

19. Lumigan received initial approval by the United States Food and Drug
Administration (“FDA”) in 2001 for the treatment of high eye pressure, also called intraocular
pressure (IOP), in people with open-angle glaucoma or ocular hypertension.

B. Lumigan’s Side Effects

20. In an effort to generate Lumigan revenues, Allergan has knowingly
misrepresented the drug’s safety profile. Allergan has continued to market and sell Lumigan
without including sufficient warnings of its dangerous side effects. In fact, Allergan has
affirmatively marketed Lumigan, with the active ingredient of bimatoprost, as “safer” and
superior to competitor products that include the active ingredients travoprost and latanoprost.
The FDA has sent Defendant Allergan warning letters identifying unsubstantiated claims made
by Defendant Allergan of the safety and superiority of Lumigan as compared to these competing
products.

21. Allergan acknowledges on its warming label that the use Lumigan has been
reported to cause darkening (pigmentation) of eye color, eyelid skin and eyelashes, as well as
increased growth of eyelashes.

22. Allergan has not acknowledged on its website that use of Lumigan can cause
periorbital changes, including sunken eyes (severe orbital fat atrophy) and loss of lower eyelid
fullness. Moreover, prior to March 2012, Defendant Allergan did not include any mention of
these side effects on its warning label. Defendant Allergan changed its warning label in March
2012, but even this warning label has only made vague, inconclusive and inadequate references
to these adverse changes caused by Lumigan.

23. The United States Supreme Court has held that: “... it has remained a central

8
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 9 of 87

premise of federal drug regulation that the manufacturer bears the responsibility for the content
of its label at all times. It is charged with crafting an adequate label and with ensuring that its
warnings remain adequate as long as the drug is on the market.” See, Wyeth v. Levine, 555 U.S.
555, at 569 (2009).

24. Federal regulations require a manufacturer to revise its label “to include a warning
as soon as there is reasonable evidence of an association of a serious hazard with a drug.” See,
21 CFR 201.80(e). Post marketing surveillance is also the responsibility of the manufacturer.
See, 21 CFR 314.80(b). Moreover, Federal regulations place the responsibility on manufacturers
“to maintain their labeling and update their labeling with new safety information. 73 Fed.Reg.
49605.

25. In violation of these federal labeling regulations, Defendant Allergan ignored
several studies and medical journal articles identifying health risks associated with bimatoprost-
based eye drops, such as Lumigan, and refused to change Lumigan’s warning label to effectively
warn physicians and patients about these risks.

26. Defendant Allergan refused to change its label warnings because of a concern that
physicians and patients would instead prescribe and use competitor products that include the
active ingredients travoprost and latanoprost which have a lesser risk of side effects such as
DUES.

V. APPLICABLE LAW

A, The FDA Regulatory Scheme

27. Under the Food, Drug, and Cosmetics Act ("FDCA"), 21 U.S.C. §§ 301-97, new
pharmaceutical drugs cannot be marketed in the United States unless the sponsor of the drug
demonstrates to the satisfaction of the Food and Drug Administration ("FDA") that the drug is

9
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 10 of 87

safe and effective for each of its intended uses. 21 U.S.C. $355 (a) & (d). Approval of the drug
by the FDA is the final stage of a multi-year process of study and testing.

28. The FDA does not approve a drug for treatment of sickness in general. Instead, a
drug is approved for treatment of a specific condition, for which the drug has been tested in
patients. The specific approved use is called the "indication" for which the drug may be
prescribed. The FDA will specify particular dosages determined to be safe and effective for each
indication.

29. The indication and dosages approved by the FDA are set forth in the drug's
labeling, the content of which is also reviewed and approved by the FDA. 21 U.S.C. §§352,
355(d). An example of the drug's labeling is the printed insert in the drug's packaging. The FDA
will only approve the new drug application if the labeling conforms to the uses and dosages that
the FDA has approved. 21 U.S.C. §355¢d).

30. Although the FDA is responsible for ensuring that a drug is safe and effective for
the specific approved indication, the FDA does not regulate the practice of medicine,

31. Defendant Allergan misrepresented the true health risks associated with Lumigan
to the FDA. Accordingly, each such claim for payment Allergan knowingly caused to be
submitted under these false pretenses and each false statement it made to cause claims to get
claims for Lumigan paid, constitutes a false claim for which Allergan is accountable under the
Federal False Claims Act and the analogous laws of the Plaintiff States.

(1) Prescription Drug Reimbursement in Federal Health Care Programs

32. Whether a drug is FDA-approved for a particular use will largely determine

whether a prescription for that use will be reimbursed under Medicaid and other federal health

care programs.

10
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 11 of 87

a. The Medicaid Act

33. Title XIX of the Social Security Act is a program that provides medical assistance
for certain individuals and families with low incomes and resources. The program, known as
Medicaid, became law in 1965 as a jointly funded cooperative venture between the Federal and
State governments to assist States in the provision of adequate medical care to eligible needy
Americans. Among the groups of people served by Medicaid are eligible low-income parents
and children. Among the health benefits funded primarily by Medicaid, up until January 1,
2006, was funding for the prescription drug needs of the Program’s beneficiaries.

34. A State must have a plan for medical assistance that has been approved by the
Centers for Medicare and Medicaid Services (CMS), which administers the program on behalf of
the Secretary of Health and Human Services to participate in the Medicaid program. The state
plan must specify, among other things, the specific kinds of medical care and services that will
be covered. 42 U.S.C. § 1396a(a)(10) and (17). If the plan is approved by the Secretary, the
State thereafter is eligible for federal financial participation, ie., reimbursement by the federal
government for a specified percentage of the amounts that qualify as medical assistance under
the state plan. Id. at §§ 1396b(a)(1), 1396d(b).

35. States are accorded a broad measure of flexibility in tailoring the scope and
coverage of their plans to meet the particular needs of their residents and their own budgetary
and other circumstances. While the Medicaid Act requires States to provide certain basic
services, the Act permits, but does not require, States to cover prescription drugs, although most
States choose to do so. 42 U.S.C. § 1396d(a)(12).

36. In 1990, Congress enacted the Medicaid Drug Rebate Statute, codified at 42
U.S.C. §1396r-8, to “establish a rebate mechanism in order to give Medicaid the benefit of the

11
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 12 of 87

best price for which a manufacturer sells a prescription drug to any public or private purchaser.”
H.R. Rep. No. 881, 101st Cong., 2d Sess. 96 (1990). That statute prohibits federal financial
participation for covered outpatient drugs unless there is a rebate agreement in effect under
section 1396r-8. See 42 U.S.C. §§ 1396b(1)(10)(A) and 1396r-8(a)(D. Once a drug
manufacturer has entered into a rebate agreement for a covered outpatient drug, a State is
generally required to cover that drug under the state plan.
b. Other Federal Health Care Programs

37. In addition to Medicaid, the federal government reimburses a portion of the cost
of prescription drugs under severa! other federal health care programs, including but not limited
to Medicare, CHAMPUS/TRICARE, CHAMPVA and the Federal Employees Health Benefit
Program (“FEHBP”). These programs, described below, have been harmed by defendant
Allergan’s conduct in that they have been caused by Allergan to pay false and/or fraudulent

claims as a direct result of the conduct complained of in this Complaint.

VI. ALLEGATIONS

A. Allergan Misrepresents Lumigan’s Side-Effect Profile to Sustain and Grow
Lumigan Sales.

38. It is now established in peer reviewed medical literature that the significant side
effects associated with Lumigan include, but are not limited to, periorbital fat atrophy, deepening
of the upper eyelid sulcus (“DUES”), loss of lower eyelid fullness, and involution of the
dermatchalasis compared with an untreated eye. These side effects have been ignored by the
company.

39, Recently, in 2013, a Turkish study revealed that periobitopathy side effects were

much more statistically significant in patients treated with bimatoprost (Lumigan) as opposed to

12
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 13 of 87

latanoprost and travoprost.

40. While all drugs may affect periorbital fat loss, it was most frequently reported in
patients who used bimatoprost (Lumigan).

41, In the study entitled, Prostaglandin associated periorbitopathy in patients using
bimatoprost, latanoprost and travoprost, conducted by doctors at the Department of
Ophthalmology, Gulhane Military Academy of Medicine, Ankara, Turkey, doctors found that the
overall frequency of prostaglandin-associated periorbitopathy was 93.3% in the bimatoprost
group, 41.4% in the latanoprost group and 70% in the travoprost group.

42. The Turkish study also found that the frequency of DUES was 80% in the
bimatoprost group, 15.7% in the latanoprost group and 45% in the travoprost group.

43. Amore recent study performed by the Inouye Eye Hospital in Tokyo, Japan, titled
“Managing Adverse Effects Of Glaucoma Medications” and published in May of 2014, also
confirmed that patients using bimatoprost ingredient products like Lumigan had the highest
frequency of DUES, as compared with similar drugs. In the Japanese study, DUES occurred in
60% of patients who took bimatoprost, as compared to only 50% for patients using travoprost,
24% for patients using latanoprost, and 18% for patients using tafluprost.

44, Upon information and belief, Allergan has had knowledge since its clinical trials
that the frequency of periorbitopathy and DUES is not a class effect but instead, more frequently
occurs with use of its products as compared to others.

45. Doctors at WillsEye Hospital in Philadelphia, Pennsylvania have brought this
information to Allergan’s attention and are expected to publish a study with similar conclusions
as the Turkish study.

46. Upon information and belief, Allergan is upset by the anticipated release of this

13
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 14 of 87

data.

47, To this date, Allergan still maintains that the frequency of periorbitopathy and
DUES is a class effect and that its drug is just as safe as its competitors even though it knows this
is not true.

48. Upon information and belief, as of November 2013, WillsEye limited and/or
discontinued its use of Lumigan.

49, Allergan also manufacturers Latisse, a (bimatoprost ophthalmic solution), a drug
indicated for hypotrichosis (inadequate or not enough lashes) to grow eyelashes longer, fuller,
darker.

50.  Latisse contains the same active ingredient as Lumigan — bimatoprost.

51. Unlike Lumigan, Latisse is typically prescribed by plastic and dermatologic
surgeons and is not typically covered by insurance because it is deemed cosmetic.

52.  Latisse — bimatoprost to grow eyelashes - was approved by the FDA in December
2008.

53. Surprisingly, in September 2011, while Allergan added the risk of Prostaglandin-
Associated Periorbitopathy to the Latisse label, it did not add it to the Lumigan label until March
2012.

54. However, even though Lumigan’s label now contains “deepening of the eyelid
sulcus” as a post-marketing experience adverse reaction, it does not convey the true risks of
Prostaglandin- Associated Periorbitopathy to doctors and patients.

55. Because patients and doctors are unaware of the true risks associated with
Lumigan, patients are likely to suffer irreversible damage to the cyclid and possible ocular

damage, especially if treatment exceeds three (3) months’ time.

14
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 15 of 87

56. According to the FDCA, a drug is misbranded unless its labeling contains
adequate: (1) directions for use and its warnings against dangerous uses and unsafe dosages or
methods of administration; (2) or it bears a false or misleading label.

57. Lumigan is misbranded because it does not provide doctors with the necessary
information to properly treat patients.

58. For instance, a label that contained truthful and accurate information concerning
Lumigan’s side effects would allow doctors to treat patients who already have deep-set eyes at a
certain baseline or who only need unilateral treatment with eye drops other than Lumigan or
prostaglandin analogues.

59. Furthermore, a doctor would likely chose to prescribe and treat a patient with a
prostaglandin analogue that carried a less serious risk of deepening of the eyelid sulcus.

B. The Financial Consequences of Allergan’s Unlawful Marketing Practices
Invelving Lumigan Are Substantial.

60. Because of Allergan’s concealment of adverse side effects alleged in this
Complaint, sales of Lumigan in the United States have risen from approximately $123 million in
2002 to approximately $622 million in 2012.

61. A substantial portion of Lumigan sales are paid for by jointly-funded federal and
state health care programs such as Medicaid, as well as through various federally funded health
care programs, including, but not limited to, Medicare and Medicare Part D.

62. The financial cost of Lumigan to the United States and the Plaintiff States
through inter alia Medicaid, Medicare, Medicare Part D and state programs, has been
substantial. In addition, but for Allergan’s concealment of Lumigan’s adverse side effects, these
Lumigan prescriptions would not have been written and reimbursed by government-funded

health care programs.
15
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 16 of 87

63. For example, it is believed and, therefore, averred that the cost of Lumigan for a
single patient alone is approximately $135.00 for a 2.5 ml eye dropper of Lumigan .01%.

64. The financial cost of Lumigan to the United States and the Plaintiff States through
Medicaid, Medicare, Medicare Part D, the Railroad Retirement Medicare Program, Federal
Employees Health Benefit Programs, Tri-Care (formerly CHAMPUS), CHAMPVA, State Legal
Immigrant Assistance Grants and the Indian Health Service has been substantial.

VIL. GOVERNMENT FUNDED HEALTHCARE PROGRAMS WERE DAMAGED BY
PAYING FALSE LUMIGAN CLAIMS

65. In addition to Medicaid, the federal government reimburses a portion of the cost
of prescription drugs under several other health care programs, including but not limited to
Medicare, Medicare Part D, the Railroad Retirement Medicare Program, Federal Employees
Health Benefit Programs, Tri-Care (formerly CHAMPUS), CHAMPVA, State Legal Immigrant
Assistance Grants and the Indian Health Service, as alleged below. As alleged below, these
programs operate in similar ways to the Medicare program. For example, the VA and
CHAMPUS/Tri-care operate in substantially similar ways to the Medicare and Medicaid
programs, but primarily for the benefit of military veterans, their spouses (or widowed spouses)
and other beneficiaries.

66. Coverage of drug use under these programs is similar to coverage under the
Medicaid program.

A. Medicaid

67. Title XIX of the Social Security Act is a program which provides medical
assistance for certain individuals and families with low incomes and resources. The program,
known as Medicaid, became law in 1965 as a jointly funded cooperative venture between the

Federal and State governments to assist States in the provision of adequate medical care to
16
Case 1:14-cv-05188-GBD Document 6 Filed 10/01/19 Page 17 of 87

eligible needy Americans. Among the groups of people served by Medicaid are eligible low-
income parents and children.

68. The Medicaid Program (42 U.S.C. § 1395, ef seq.) is administered through the
Centers for Medicare and Medicaid Services (CMS), which is a division of the Department of
Health and Human Services (HHS) of the federal government.

B. Medicare and Medicare Part D

69. Medicare is a government financial health insurance program administered by the
Social Security Administration of the United States. The health insurance provided to
beneficiaries of the Medicare insurance program is paid in whole or in part by the United States.
Medicare was promulgated to provide payment for medical services, durable medical equipment
and other related health items for individuals ages 65 and over. Medicare also makes payment
for certain health services provided to additional classes of needy classes of individual healthcare
patients pursuant to federal regulation.

70. On December 8, 2003, Congress enacted the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (the “MMA”). Title I of the MMA created new
outpatient prescription drug coverage under Medicare (“Medicare Part D’’).

71. Medicare Part D went into effect on January 1, 2006. The Program is
administered by the United States Department of Health and Human Services, Centers for
Medicare and Medicaid (“CMS”). For “dual eligibles,’ defined as individuals who received
prescription drug coverage under Medicaid in addition to Medicare coverage for other health
care in 2005, enrollment in Medicare Part D was compulsory. Such beneficiaries were
automatically switched to Part D plans for 2006 and commenced receiving comprehensive

prescription drug coverage under Medicare Part D.

17
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 18 of 87

72. Coverage of prescription drugs under Medicare Part D is subject to the same
regulations as coverage under the Medicaid Program described above.

73. As a direct, proximate and intended result of the conduct of Defendant Allergan
alleged herein, in violation of the federal False Ciaims Act and the analogous iaws of the
Plaintiff States and municipalities, the Medicare and Medicare Part D programs have been
damaged.

Cc, The Railroad Retirement Medicare Program

74. The Railroad Retirement Medicare program is authorized by the Railroad
Retirement Act of 1974, at 45 U.S.C. §231 et seq. It is administered through the United States
Railroad Retirement Board, “RRB,” and furnishes Medicare coverage to retired railroad
employees.

75. As a direct, proximate and intended result of the conduct of Defendant Allergan
alleged herein in violation of the federal False Claims Act and the analogous laws of the Plaintiff
States and municipalities, the RRB program has been damaged.

D. Federal Employee Health Benefit Plans

76. The Federal Employees Health Benefits Program (“FEHBP”’) is administered by
the United States Office of Personnel Management (“OPM”) pursuant to 5 U.S.C. $8901 ef seq.
and provides health care coverage to federal employees, retirees and their dependants and
survivors.

TT. As a direct, proximate and intended result of the conduct of Defendant Allergan
alleged herein in violation of the federal False Claims Act and the analogous laws of the Plaintiff

States and municipalities, the FEHBP program has been damaged.

18
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 19 of 87

E. Tri-Care

78. The Tri-Care program, formerly CHAMPUS, is administered by the United States
Department of Defense through its component in agency, CHAMPUS, under the authority of 10
U.S.C. §§1701-1106. It is a health care program that provides for care in civilian facilities for
members of the uniformed services and their dependents.

79. As a direct, proximate and intended result of the conduct of Defendant Allergan
alleged herein in violation of the federal False Claims Act and the analogous laws of the Plaintiff
States and municipalities, the Tri-care Program has been damaged.

F. The Veterans Administration

80. The Civilian Health and Medical Program of the Department of Veterans Affairs
(“CHAMPVA”) is a comprehensive health care program in which the VA shares the cost of
covered health care services and supplies with eligible beneficiaries. The program is
administered by Health Administration Center and its offices are located in Denver, Colorado.
In general, the CHAMPVA program covers most health care services and supplies that are
medically necessary.

81. Due to the similarity between CHAMPVA and the Department of Defense
(“DoD”) Tri-Care program, the two are often mistaken for each other. CHAMPVA is a
Department of Veterans Affairs program whereas Tri-Care is a regionally managed health care
program for active duty and retired members of the uniformed services, their families and
survivors. In some cases a veteran may appear to be eligible for both/either program on paper.
However, military retirees, or the spouse of a veteran who was killed in action, are and will

always be Tri-Care beneficiaries.

19
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 20 of 87

82. Pursuant to 38 U.S.C. $8126, and the regulations based thereon, and contracts the
Veterans Administration had with manufacturers, drugs furnished to the Veterans’
Administration by drug manufacturers must be furnished at the best price.

83. The VA and CHAMPUS/Tri-care operate in substantially similar ways to the
Medicare and Medicaid programs, but primarily for the benefit of military veterans, their spouses
(or widowed spouses) and other beneficiaries.

84. As a direct, proximate and intended result of the conduct of the Defendants’
alleged herein in violation of the federal false claims act and the analogous laws of the Plaintiff
States, the CHAMPVA program has been damaged.

G. Indian Health Service

85. The Indian health service is responsible for providing comprehensive health
services to more than 1,400,000 Americans. It is administered by the department of health and
human services pursuant to 42 U.S.C.A. 2002 et seg. The statute authorizes the Secretary to
enter into contracts with independent providers to furnish health services to Native Americans
whenever the Secretary determines that independent providers can better meet the population’s
need.

H. State Legal Immigrant Assistance Grants

86. Relator is informed and believes and based thereon alleges that the United State
also furnishes funds which several States use to pay for such drugs pursuant to State Legal
Immigrant Assistance Grants (“SLIAG”), 8 U.S.C.A §1255A; 45 C.E.R. 8402.10.

87. As a direct, proximate and intended result of the conduct of the Defendants’
alleged herein in violation of the federal false claims act and the analogous laws of the Plaintiff

States, the SLIAG program has been damaged.

20
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 21 of 87

COUNT ONE
Violations of Federal False Claims Act
31 U.S.C. § 3729(a)(1)'

88. Plaintiff incorporates by reference and re-allege all of the foregoing paragraphs as
if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of the
United States under the gui tam provisions of 31 U.S.C. §3730 for Defendant’s violations of 31
US.C. $3729.

89. By virtue of the above-described acts, Defendant Allergan knowingly caused to
be presented false or fraudulent claims for Lumigan for payment or approval, and continues to
cause to be submitted false or fraudulent claims for Lumigan for payment or approval, directly or
indirectly, to officers, employees or agents of the United States.

90. Plaintiff United States, unaware of the falsity of the claims and/or statements
caused to be made by Defendant Allergan and in reliance on the accuracy thereof, paid said
Defendant for claims that would otherwise not have been allowed.

91. The amounts of the false or fraudulent claims caused by the Defendant to be
submitted to the United States for Lumigan were material. By reason of Defendant Allergan’s
wrongful conduct, the United States has suffered substantial losses in an amount to be proved at
trial, and therefore is entitled to multiple damages under the False Claims Act, to be determined

at trial, plus a civil penalty of $5,500 to $11,000 for each such false claim caused to be submitted

by Defendant Allergan.

 

' Ror all unlawful conduct for which Defendant Allergan is liable under this Count, and for all false claims
it caused to be submitted, that occurred after May 20, 2009, the date on which Congress amended and renumbered
the False Claims Act pursuant to the Fraud Enforcement and Recovery Act (“FERA”), Pub.L.No. 111-21, $4, 123
Stat. 1617, 1621 (2009), this Complaint should be deemed to include violations of the FCA as amended by FERA,
specifically, 31 U.S.C. §3729(A)(1)(A).

21
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 22 of 87

92.  Relator-Plaintiff believes and avers that she is an original source of the facts and
information on which this action is based.

COUNT TWO
Violations of False Claims Act
31 U.S.C. § 3729(a)(2) ?

93. Plaintiff incorporates by reference and re-allege all of the foregoing paragraphs as
if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of the
United States under the gui tam provisions of 31 U.S.C. § 3730 for Defendant’s violation of 31
US.C. § 3729(a)(2).

94, _ By virtue of the above-described acts, Defendant Allergan knowingly caused to
be made or used false records or statements to get false or fraudulent claims for payment or
approval by the United States, and continues to make, use or cause false records and statements
to be made or used to get false or fraudulent claims for Lumigan paid or approved by the United
States.

95. Plaintiff United States, unaware of the falsity of the records and/or statements
caused to be made and used by Defendant Allergan, and in reliance on the accuracy thereof, have
paid and approved, and continue to pay and approve, claims for Lumigan that were ineligible for
reimbursement and would not have been paid or approved if any part of the truth were known.

96. The amounts of the false or fraudulent claims caused by the Defendant to be

submitted to the United States for Lumigan were material. By reason of Defendant Allergan’s

wrongful conduct, the United States has suffered substantial losses in an amount to be proved at

 

? For all unlawful conduct for which Defendant Allergan is liable under this Count, and for all false claims
it caused to be submitted, that occurred after May 20, 2009, the date on which Congress amended and renumbered
the False Claims Act pursuant to the Fraud Enforcement and Recovery Act (“FERA”), Pub.L.No. 111-21, §4, 123
Stat. 1617, 1621 (2009), this Complaint should be deemed to include violations of the FCA as amended by FERA,
specifically, 31 U.S.C, §3729(A)(1)(A).

22
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 23 of 87

trial, and therefore is entitled to multiple damages under the False Claims Act, to be determined
at trial, plus a civil penalty of $5,500 to $11,000 for each such false statement caused to be made
or used by Defendant Allergan.

97.  Plaintiff-Relator believes and avers that she is an original source of the facts and
information on which this action is based.

COUNT THREE
Violations of the False Claims Act,
31 U.S.C. §3729(a)(3) °

98. Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs
as if fully set forth herein. Defendant Allergan entered into conspiracies with paid consultants
and public officials for the purpose of defrauding the Plaintiff United States.

99. By the foregoing acts and omissions, Defendant Allergan took actions in
furtherance of its conspiracies, including but not limited to concealing known side effects from
patients and from the United States.

100. By the foregoing acts and omissions, Defendant Allergan entered into these
unlawful marketing conspiracies to defraud the United States by causing false and fraudulent
claims to be paid and approved in violation of the False Claims Act, 31 U.S.C. §3729(a)(3).

101. At all times relevant to the complaint, Allergan acted with the requisite
knowledge.

102. As a direct and proximate consequence of Defendant Allergan’s conspiratorial

conduct, the United States has suffered significant, material financial damages in an amount to

 

3 For all unlawful conduct for which Defendant Allergan is liable under this Count, and for all false claims
it caused to be submitted, that occurred after May 20, 2009, the date on which Congress amended and renumbered
the False Claims Act pursuant to the Fraud Enforcement and Recovery Act (‘““FERA”), Pub.L.No. 111-21, §4, 123
Stat. 1617, 1621 (2009), this Complaint should be deemed to include violations of the FCA as amended by FERA,
specifically, 31 U.S.C. §3729(A)(1)(A).

23
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 24 of 87

be proved at trial. The United States ex rel. Plaintiff-Relator is entitled to multiple damages
under the False Claims Act, to be determined at trial, plus a civil penalty of $5,500 to $11,000

for each ineligible Lumigan claims submitted to the United States for payment.

COUNT FOUR
Violations of the California False Claims Act
Ca, Government Code §12650 et seq.

103. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

104. This Count is brought by Plaintiff-Relator Jane Doe in the name of the State of
California under the gui tam provisions of the California False Claims Act, California
Government Code §12651(a) pursuant to which treble damages and civil penalties are sought.

105, Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals, including Lumigan, in the State of California.

106. Cal. Gov’t Code §12651(a) provides liability for the costs of a civil action, a civil
penalty of up to $10,000 and treble damages for all damages sustained by the state for any person
who- |

(1) knowingly presents, or causes to be presented, to an officer or employee of the
state or of any political subdivision thereof, a false claim for payment or approval;
(2) knowingly makes, uses, or causes to be made or used a false record or
statement to get a false claim paid or approved by the state or any political subdivision;
(3) conspires to defraud the state or any political subdivision by getting a false
claim allowed or paid by the state or by any political subdivision;

(4) is a beneficiary of an inadvertent submission of a false claim, subsequently

discovers the falsity of the claim, and fails to disclose the false claim to the state or the
24
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 25 of 87

political subdivision within a reasonable time after discovery of the false claim.

107. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of California, for Lumigan.

108. Specifically, Defendant has:

e caused thousands of false claims to be presented to the State of California,

e knowingly made, used or caused to be made or used false records to get false
claims paid,

© conspired to defraud the state by getting false and fraudulent claims allowed
or paid; and,

e failed to disclose the existence of the false claims it has caused to be
presented.

109. The amounts of the false or fraudulent claims to the State of California were
material.

110. Plaintiff State of California, being unaware of the falsity of the claims caused to
be submitted by Defendant Allergan and in reliance on the accuracy thereof paid and continues
to pay for improperly prescribed Lumigan.

COUNT FIVE
Colorado Medicaid False Claims Act
Colo. Rev. Stat. § 25.5-1-104 et seq.

111. Relator incorporates by reference and re-alleges all above paragraphs as if fully

set forth herein.

25
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 26 of 87

112. This is a claim for treble damages and penalties under the Colorado Medicaid
False Claims Act.

113. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Colorado State Government for payment or
approval.

114. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the
Colorado State Government to approve and pay such false and fraudulent claims.

115. The Colorado State Government, unaware of the falsity of the records, statements
and claims made, used, presented or caused to be made, used or presented by Defendants, paid
and continues to pay the claims that would not be paid but for Defendants’ illegal inducements
and/or business practices.

116. By reason of the Defendants’ acts, the State of Colorado has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

117. The State of Colorado is entitled to the maximum penalty of $10,000 for each and
every false or fraudulent claim, record or statement made, used, presented or caused to be made,

used or presented by Defendants.
COUNT SIX
Connecticut False Claims Act
Chapter 319v, Sec. 17b-301 et seq.
118. Relator restates and incorporates each and every allegation above as if the same
were fully set forth herein.
119, This is a claim for treble damages and penalties under the Connecticut False

Claims Act.

26
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 27 of 87

120. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Connecticut Government for payment or
approval.

121. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the
Connecticut Government to approve and pay such false and fraudulent claims.

122. The Connecticut Government, unaware of the falsity of the records, statements
and claims made, used, presented or caused to be made, used or presented by Defendants, paid
and continues to pay the claims that would not be paid but for Defendants’ illegal inducements
and/or business practices.

123. By reason of the Defendant’s acts, the State of Connecticut has been damaged,
and continues to be damaged, in substantial amount to be determined at trial.

124. The State of Connecticut is entitled to the maximum penalty of $10,000 for each
and every false or fraudulent claim, record or statement made, used, presented or caused to be

made, used or presented by Defendant.

COUNT SEVEN
Violations of the Delaware False Claims Act
Del. Stat. Tit, VI. $1201
125. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Delaware under the gui fam provisions of the Delaware False Claims and Reporting
Act, Delaware Statute Title VI, Section 1201.

126. Defendant Allergan at all times relevant to this action sold and marketed, and

continues to sell and market, pharmaceuticals in the State of Delaware, including Lumigan.
27
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 28 of 87

127. The Delaware False Claims and Reporting Act, 6 Del Code Ann. §1201(a)(1)
provides for liability for any person who: knowingly presents or causes to be presented, directly
or indirectly, to an officer or employee of the Government a false or fraudulent claim for
payment or approval; .. . shall be liable to the Government for a civil penalty of not less than
$5,500 and not more than $11,000 for each act constituting a violation of this section, plus 3
times the amount of the actual damages which the Government sustains because of the act of that
person.

128. The Delaware False Claims and Reporting Act, 6 Del. C. §1201(a)(2) provides for
liability for any person who: knowingly makes, uses or causes to be made or used, directly or
indirectly, a false record or statement to get a false or fraudulent claim paid or approved; ...shall
be liable to the Government for a civil penalty of not less than $5,500 and not more than $11,000
for each act constituting a violation of this section, plus 3 times the amount of the actual damages
which the Government sustains because of the act of that person.

129. The Delaware False Claims and Reporting Act, 6 Del. C. §1201(a)(3), provides
for liability for any person who: Conspires to defraud the Government by getting a false or
fraudulent claim allowed or paid; ... shall be liable to the Government for a civil penalty of not
less than $5,500 and not more than $11,000 for each act constituting a violation of this section,
plus 3 times the amount of the actual damages which the Government sustains because of the act
of that person.

130. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and

continues to cause to be submitted false or fraudulent claims for payment or approval, directly or

28
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 29 of 87

indirectly, to officers, employees or agents of the State of Delaware, for Lumigan. Specifically,
Defendant has:
* caused thousands of false claims to be presented to the State of Delaware,
e knowingly made, used or caused to be made or used false records to get false claims paid,
e conspired to defraud the state by getting false and fraudulent claims allowed or paid; and,
e failed to disclose the existence of the false claims it has caused to be presented.

131. The amounts of the false or fraudulent claims to the State of Delaware were
material.

132. Plaintiff State of Delaware, being unaware of the falsity of the claims caused to be
submitted by the Defendant, and in reliance on the accuracy thereof paid and continues to pay for
improperly prescribed Lumigan.

COUNT EIGHT
District of Columbia False Claims Act
D.C. Code Ann. § 2-308.14 (a)(1)-(3), (7)

133. Plaintiff restates and incorporates each and every allegation above as if the same
were fully set forth herein.

134. This is a claim for treble damages and penalties under the District of Columbia
False Claims Act.

135. By virtue of the acts described above, defendants knowingly presented or caused
to be presented, false or fraudulent claims to the District of Columbia Government for payment
or approval.

136. By virtue of the acts described above, defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the

District of Columbia Government to approve and pay such false and fraudulent claims.

29
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 30 of 87

137. By virtue of the acts described above, defendants conspired with each other and
with others to defraud the District of Columbia by inducing the District of Columbia
Government to pay or approve false or fraudulent claims.

138. The District of Columbia Government, unaware of the falsity of the records,
statements and claims made, used, presented or caused to be made, used or presented by
defendants, paid and continues to pay the claims that would not be paid but for defendants’
illegal inducements and/or business practices.

139. By reason of the defendants’ acts, the District of Columbia has been damaged,
and continues to be damaged, in substantial amount to be determined at trial.

140, The District of Columbia is entitled to the maximum penalty of $10,000 for each
and every false or fraudulent claim, record or statement made, used, presented or caused to be

made, used or presented by defendants,

COUNT NINE
Violations of the Florida False Claims Act
FI. Stat. §§68.081-68.09

141. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

142. This Count is brought by Plaintiff-Relator Jane Doe in the name of the State of
Florida under the gui tam provisions of Florida False Claims Act, Fl. Stat. §§68.081-68.09.

143. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Florida, including Lumigan.

144. Fla. Stat § 68.082(2)(a)-(c) provide liability for any person who-

e Knowingly presents, or causes to be presented, to an officer or employee

of an agency, a false or fraudulent claim for payment or approval; ...
30
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 31 of 87

Knowingly makes, uses, or causes to be made or used, a false record or
statement to get a false or fraudulent claim paid or approved by an
agency;. . . is liable to the state for a civil penalty of not less than $5,500
and not more than $11,000 and for treble the amount of damages the
agency sustains because of the act or omission of that person.

¢ Knowingly makes, uses, or causes to be made or used, a false record or
statement to get a false or fraudulent claim paid or approved by an
agency;. . . is liable to the state for a civil penalty of not less than $5,500
and not more than $11,000 and for treble the amount of damages the
agency sustains because of the act or omission of that person.

« Conspites to submit a false claim to an agency or to deceive an agency for
the purpose of getting a false or fraudulent claim allowed or paid; ...is
liable to the state for a civil penalty of not less than $5,500 and not more
than $11,000 and for treble the amount of damages the agency sustains
because of the act or omission of that person.

145. By virtue of the above-described acts, among others, Defendant Allergan caused
to be presented false or fraudulent claims for payment or approval, and continues to cause to be
submitted false or fraudulent claims for payment or approval, directly or indirectly, to officers,
employees or agents of the State of Florida, for Lumigan.

146. Specifically, Defendant has:

e caused thousands of false claims to be presented to the State of Florida,

* knowingly made, used or caused to be made or used false records to get

false claims paid,

31
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 32 of 87

«conspired to defraud the state by getting false and fraudulent claims
allowed or paid; and,

* failed to disclose the existence of the false claims it has caused to be
presented

147. The amounts of the false or fraudulent claims to the State of Florida were
material.

148. Plaintiff State of Florida, being unaware of the falsity of the claims caused to be
submitted by the defendant, and in reliance on the accuracy thereof paid and continues to pay for
improperly prescribed Lumigan.

COUNT TEN
Violations of the Georgia State False Medicaid Claims Act,
O.C.G.A. § 49-4-168 ef seq.

149. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

150. This is a gui tam action brought by brought by Relator Jane Doe and the State of
Georgia to recover treble damages, civil penalties and the cost of this action, under the Georgia
State False Medicaid Claims Act, O.C.G.A, § 49-4-168 et. seq.

151. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Georgia, including Lumigan.

152. Georgia State False Medicaid Claims Act, O.C.G.A. § 49-4-168.1(a), specifically
provides in part:

(a) Any person who:
i. Knowingly presents or causes to be presented to the Georgia Medicaid

program a false or fraudulent claim for payment or approval;

32
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 33 of 87

ii. Knowingly makes, uses, or causes to be made or used, a false record or
statement to get a false or fraudulent claim paid or approved by the
Georgia Medicaid program;

ili. Conspires to defraud the Georgia Medicaid program by getting a false or
frauduient claim allowed or paid;

.. Shall be liable to the State of Georgia for a civil penalty of not less than $5,500.00 and
not more than $11,000.00 for each false or fraudulent claim, plus three times the amount of
damages which the Georgia Medicaid program sustains because of the act of such person.

153. By virtue of the acts described above, Defendant knowingly presented, or caused
to be presented, false or fraudulent claims to the Georgia State Government for payment or
approval.

154. Specifically, Defendant has:

* caused thousands of false claims to be presented to the State of Georgia,

e knowingly made, used or caused to be made or used false records to get
false claims paid;

e conspired to defraud the state by getting false and fraudulent claims
allowed or paid; and,

e failed to disclose the existence of the false claims it has caused to be
presented

155. For example, Lumigan prescriptions for the purposes of non-medically accepted
uses would not have been presented but for the illegal incentives and unlawful promotional
activities made by Defendant. As a result of this illegal scheme, these claims were improper in

whole pursuant to the Georgia State False Medicaid Claims Act.

33
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 34 of 87

156. By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims.

157. Each prescription that was written as a result of Defendant’s illegal marketing
practices represents a false or fraudulent record or statement. Each claim for reimbursement for
such prescriptions for non-medically accepted uses submitted to a State-funded health insurance
program represents a false or fraudulent claim for payment.

158. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Ailergan’s conduct. The false claims were presented by thousands of separate entities,
and over many years.

159. The Georgia State Government, unaware of the falsity of the records, statements,
and claims made, or caused to be made by Allergan, paid and continues to pay the claims that
would not be paid but for Allergan’s false and illegal off-label marketing practices.

160. By reason of Allergan’s acts, the Georgia State Government has been damaged,
and continues to be damaged, in substantial amounts to be determined at trial.

161. Georgia is entitled to the maximum penalty for each and every false or fraudulent
claim, record, or statement made, used, presented, or caused to be made, used, or presented by
Allergan.

162. Defendant did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims

for reimbursement at issue.

34.
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 35 of 87

163. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to Georgia State False
Medicaid Claims Act on behalf of herself and the State of Georgia.

164. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts

separate damage to the State of Georgia in the operation of its Medicaid program.

COUNT ELEVEN
Violations of the Hawaii False Claims Act
Haw. Rev. Stat. §661-21 e¢ seq.

165. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Hawaii under the qui tam provisions of Hawaii False Claims Act, Haw. Rev. Stat.
§661-21 et seq.

166. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Hawaii, including Lumigan.

167. The Hawaii False Claims Act, Haw. Rev. Stat § 661-21(a)(1)-(3) specifically
provides that any person who:

(1} Knowingly presents, or causes to be presented, to an officer or employee of the
State a false or fraudulent claim for payment or approval...

(2) Knowingly makes, uses, or causes to be made or used, a false record or statement
to get a false or fraudulent claim paid or approved by the State;...

(3) Conspires to defraud the State by getting a false or fraudulent claim allowed or

paid;...

35
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 36 of 87

Shall be liable to the State for a civil penalty of not less than $5,000 and not more than
$10,000, plus three times the amount of damages that the state sustains due to the act of that
person.

168. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of Hawaii, for Lumigan.

169. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of Hawaii,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

® conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

170. The amounts of the false or fraudulent claims to the State of Hawaii were
material.

171. Plaintiff State of Hawaii, being unaware of the falsity of the claims caused to be
submitted by Defendant, and in reliance on the accuracy thereof paid and continues to pay for
improperly prescribed Lumigan.

COUNT TWELVE
Violations of the Iliimois Whistleblower Reward and Protection Act
740 ILCS 175/1 et seq.

172. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs

as if fully set forth herein, This Count is brought by Plaintiff-Relator Jane Doe in the name of
36
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 37 of 87

the State of Illinois under the qui tam provisions of 740 ILCS 175/4 for Defendant’s violation of
740 ILCS 1753/3.

173. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Illinois, including Lumigan.

174. The Illinois Whistleblower Reward and Protection Act, 740 Ill. Comp. Stat.
§175/3 (a)(1)-(3), specifically provide that any person who:

(1) Knowingly presents, or causes to be presented, to an officer or employee of the
State or member of the Guard a false or fraudulent claim for payment or approval,...

(2) Knowingly makes, uses or causes to be made or used, a false record or statement
to get a false or fraudulent claim paid or approved by the State...

(3) | Conspires to defraud the State by getting a false or fraudulent claim allowed or
paid;...

(a) is liable to State for civil penalty of not less than $5,500 and not more than
$11,000, plus 3 times the amount of damages which the State sustains because of the act of that
person.

175. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of Illinois, for Lumigan.

176. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of Illinois,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

37
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 38 of 87

e conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

177. The amounts of the false or fraudulent claims to the State of Illinois were
material.

178. Plaintiff State of Illinois, being unaware of the falsity of the claims caused to be
submitted by the Defendant, and in reliance on the accuracy thereof paid and continues to pay for

improperly prescribed Lumigan.

COUNT THIRTEEN
Violations of the Indiana False Claims and Whistieblower Act
(IC 5-11-5.5 et seq.)

179, Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

180. This Count is brought by Plaintiff-Relator Jane Doe in the name of the State of
Indiana under the gui tam provisions of IC 5-11-5.5-4, for the Defendant Allergan’s violations of
IC 5-11-5.5-2.

181. Defendant Allergan, at all times relevant to this action, sold and continues to sell
pharmaceuticals in the State of Indiana, including Lumigan.

182. The Indiana False Claims and Whistleblower Act, Ind. Code § 5-11-5.5-2(b)
(2008), specifically provides that by engaging in certain acts a person commits an unlawful act
and shall be liable to the state for civil penalties of at least $5,000 and for up to three times the
amount of damages that the state sustains because of the act of that person, including:

(1) Presents a false claim to the state for payment or approval; or

(2) making or using a false record or statement to obtaim payment or approval of a
38
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 39 of 87

false claim from the state; ... or
i. conspiring with another person to perform an act described above; or
Causing or inducing another person to perform an act described [above].
183. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be presented for payment and approval to the Indiana Medicaid program, possibly
continues to cause to be presented, directly or indirectly, to officers, employees or agents of the
State of Indiana, false and fraudulent claims in order to induce Medicaid reimbursement for
Lumigan, and Defendant Allergan’s other drugs, that were not eligible for any such
reimbursement.
184. Specifically, Defendant has:
e caused thousands of false claims to be presented to the State of Indiana,
¢ knowingly made, used or caused to be made or used false records to get false claims paid,

® conspired to defraud the state by getting false and fraudulent claims allowed or paid; ;
and,

e failed to disclose the existence of the false claims it has caused to be presented.

185. As a result, Plaintiff Indiana reimbursed Medicare and Medicaid participating
providers for ineligible claims of Lumigan, resulting in material financial losses to the State of
Indiana.

186. Plaintiff State of Indiana, unaware of the falsity of the claims caused to be
presented by Defendant Allergan, and in reliance on the accuracy thereof, have paid and
approved, and continue to pay and approve, claims for Lumigan that would not have been paid or

approved in any part if the truth were known.

39
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 40 of 87

187. By reason of Defendant Allergan’s wrongful conduct, Indiana has suffered
substantial losses in an amount to be proved at trial, and therefore is entitled to multiple damages
under the State’s false claims act in an amount to be determined at trial, plus civil penalties for
each such false statement caused to be made by Defendant Allegan.

COUNT FOURTEEN
Iowa Medicaid False Claims Act
Iowa Code Ann. §685.1 ef seq.

188. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

189. This is a claim for treble damages and penalties against all Defendants on behalf
of the State of Iowa under the Iowa Medicaid False Claims Act, lowa Code §685.1 ef seq.

190. By virtue of the above-described acts, Defendants knowingly made or caused to
be made false claims for Defendants drugs to the State of Iowa.

191. By virtue of the above-described acts, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the
State of lowa to approve and pay such false and fraudulent claims.

192. The Iowa State Government, unaware of the falsity of the records, statements and
claims made, used, presented or caused to be made, used or presented by Defendants, paid and
continues to pay the claims that would not be paid but for Defendants’ illegal inducements
and/or business practices.

193. By reason of the Defendants’ unlawful acts, the State of Iowa has been damaged,
and continues to be damaged, in substantial amount to be determined at trial.

194. The State of Iowa is entitled to the maximum penalty of $10,000 for each and
every false or fraudulent claim, record or statement made, used, presented or caused to be made,

40
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 41 of 87

used or presented by defendants plus treble damages.

COUNT FIFTEEN
Violations of the Louisiana Medical Assistance
Programs Integrity Law Louisiana Rev. Stat. 3437 et seq.

195. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Louisiana under the gui tam provisions of the Louisiana Medical Assistance
Programs Integrity Law, Louisiana Rev. Stat. §437 et seq.

196. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Louisiana, including Lumigan.

197. The Louisiana False Claims Act/Medical Assistance Programs Integrity Law, La.
Rev. Stat. § 46-438.3 provides:

(A) No person shall knowingly present or cause to be presented a false or fraudulent
claim.

(B) —_No person shall knowingly engage in misrepresentation to obtain, or attempt to
obtain, payment from medical assistance program funds;

(C) No person shall knowingly make, use, or cause to be made or used, a false record
or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to
the medical assistance programs.

198. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or

indirectly, to officers, employees or agents of the State of Louisiana, for Lumigan.

199. Specifically, Defendant has:
Al
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 42 of 87

° caused thousands of false claims to be presented to the State of Louisiana,
e knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

200. The amounts of the false or fraudulent claims to the State of Louisiana were
material.

201. Plaintiff State of Louisiana, being unaware of the falsity of the claims caused to
be submitted by the Defendant, and in reliance on the accuracy thereof paid and continues to pay
for improperly prescribed Lumigan.

COUNT SIXTEEN
Maryland False Health Claims Act of 2010
Subtitle 6, False Claims Against State Health Plans and
State Health Programs, § 2-601 ef seq.

202. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

203. This is a claim for treble damages and penalties under the Maryland False Health
Claims Act of 2010, Subtitle 6.

204. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Maryland State Government for payment or
approval.

205. By virtue of the acts described above, Defendants knowingly made, used, or

caused to be made or used false records and statements, and omitted material facts, to induce the

42
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 43 of 87

Maryland State Government to approve and pay such false and fraudulent claims.

206. The Maryland State Government, unaware of the falsity of the records, statements
and claims made, used, presented or caused to be made, used or presented by Defendants, paid
and continues to pay the claims that would not be paid but for Defendants’ illegal business
practices.

207. By reason of the Defendants’ acts, the State of Maryland has been damaged, and
continues to be damaged, in a substantial amount to be determined at trial.

208. The State of Maryland is entitled to the maximum penalty of $10,000 for each and
every false or fraudulent claim, record or statement made, used, presented or caused to be made,

used or presented by Defendants.

COUNT SEVENTEEN
Violations of the Massachusetts False Claims Act
Massachusetts Gen. Laws c.12 §5(A)

209. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Massachusetts under the qui tam provisions of the Massachusetts False Claims Act,
Massachusetts Gen. Laws c.12 §5(A).

210. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the Commonwealth of Massachusetts, including
Lumigan.

211. The Massachusetts False Claims Act, Mass. Gen. Laws Ann. chap. 12, $5(B)(1)-

(3), provides in part, that any person who:

(1) knowingly presents, or causes to be presented, a false or fraudulent claim for

payment; ...
43
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 44 of 87

(2) knowingly makes, uses, or causes to be made or used, a false record or statement
to obtain payment or approval of a claim by the commonwealth or any political subdivision
thereof; ...

(3) conspires to defraud the commonwealth or any political subdivision thereof
through the allowance or payment of a fraudulent claim; ...

% * *

shall liable to the commonwealth or political subdivision for a civil penalty of not less
than $5,000 and not more than $10,000 per violation, plus three times the amount of damages,
including consequential damages, that the commonwealth or political subdivision sustains
because of the act of that person.

212. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the Commonwealth of Massachusetts, for
Lumigan.

213. Specitically, Defendant has:

° caused thousands of false claims to be presented to the Commonwealth of
Massachusetts,
° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

44
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 45 of 87

214. The amounts of the false or fraudulent claims to the State of Massachusetts were
material.

215. Plaintiff Commonwealth of Massachusetts, being unaware of the falsity of the
claims caused to be submitted by the Defendant’s conspiracies and in reliance on the accuracy
thereof, paid and continues to pay for improperly prescribed Lumigan.

COUNT EIGHTEEN
Violations of the Michigan Medicaid False Claims Act
(M.C.L.A. 400.601 et seq.)

216. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Michigan under the qui tam provisions of the Michigan False Claims Act, M.C.L.A.
4000.601 et seq.

217. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Michigan, including Lumigan.

218. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be presented for payment and approval to the Michigan Medicaid and/or Medicare
programs, and continues to cause to be presented, false and fraudulent claims, directly or
indirectly, to officers, employees or agents of the State of Michigan, in order to induce Medicaid
and or Medicare to reimburse Medicaid or Medicare participating pharmaceutical providers for
Lumigan when those claims were not and are not eligible for any such reimbursement.

219. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be made or used, and continues to cause to be used or made, false and fraudulent
records and/or statements, in order to get claims for Lumigan allowed or paid by Medicaid
and/or Medicare that were not eligible for any such reimbursement.

45
Case 1:14-cv-05188-GBD Document 6 Filed 10/01/19 Page 46 of 87

220. Specifically, Defendant has:
e caused thousands of false claims to be presented to the State of Michigan,
e knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; ; and,
® failed to disclose the existence of the false claims it has caused to be presented.

221. The amounts of the false or fraudulent claims caused to be made to the State of
Michigan were material.

222. Plaintiff State of Michigan, unaware of the falsity of the claims caused to be
presented by Defendant Allergan, and in reliance on the accuracy thereof, have paid and
approved, and continue to pay and approve, claims for Lumigan that would not have been paid or
approved in any part if the truth were known.

223, By reason of Defendant Allergan’s wrongful conduct, Michigan has suffered
substantial financial losses in an amount to be proved at trial, and therefore is entitled to multiple
damages under the False Claims Act, to be determined at trial, plus the maximum allowable civil
penalties for each such false statement caused to made or used by Defendant Allergan and each
such false claim caused to be made by Defendant Allergan.

COUNT NINETEEN
Violations of Michigan Public Acts, 1977 PA 72, as amended by 1984 PA 333,
as amended by 2005 PA 337, as amended by 2008 PA 421
224. Plaintiff realleges and incorporates by reference each and every of the foregoing

paragraphs as if fully set forth herein.

225. This is a claim for treble damages and penalties under the Michigan Medicaid

46
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 47 of 87

False Claims Act brought by Plaintiff Jane Doe on behalf of herself and the State of Michigan.
226. By virtue of the acts described above, Defendant has violated the Michigan
Medicaid False Claims Act.
227. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of Michigan,
° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

228. For example, prescriptions would not have been presented but for the illegal
concealment of side effects by Defendants. As a result of this illegal scheme, these claims were
improper in whole pursuant to the State of Michigan’s False Medicaid Claims Act.

229. By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims.

230. Each prescription that was written as a result of Defendants’ illegal marketing
practices represents a false or fraudulent record or statement. Each claim for reimbursement
submitted to a State-funded health insurance program represents a false or fraudulent claim for
payment.

231. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Allergan’s conduct. The false claims were presented by thousands of separate entities,
and over many years.

232. The Michigan State Government, unaware of the falsity of the records,
statements, and claims made, or caused to be made by Allergan, paid and continues to pay the
claims that would not be paid but for Allergan’s false and illegal off-label marketing practices.

233. By reason of Allergan’s acts, the Michigan State Government has been damaged,

and continues to be damaged, in substantial amounts to be determined at trial.

4]
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 48 of 87

234. The State of Michigan is entitled to the maximum penalty for each and every false
or fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Allergan.

235. Defendants did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

236. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to Michigan’s False
Claims Act on behalf of herself and the State of Michigan.

237. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts

separate damage to the State of Michigan in the operation of its Medicaid program.

COUNT TWENTY
Minnesota False Claims Act
Minn. Stat. § 15C.01 et seq.

238. Relator incorporates by reference and re-alleges all above paragraphs as if fully
set forth herein.

239. This is aclaim for treble damages and penalties under the Minnesota False Claims
Act.

240. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Minnesota State Government for payment or
approval.

241. By virtue of the acts described above, Defendants knowingly made, used, or

caused to be made or used false records and statements, and omitted material facts, to induce the

Minnesota State Government to approve and pay such false and fraudulent claims.
48
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 49 of 87

242. The Minnesota State Government, unaware of the falsity of the records,
statements and claims made, used, presented or caused to be made, used or presented by
Defendants, paid and continues to pay the claims that would not be paid but for Defendants’
illegal inducements and/or business practices.

243. By reason of the Defendants’ acts, the State of Minnesota has been damaged, and
continues to be damaged, in substantial amount to be determined at trial.

244, The State of Minnesota is entitled to the maximum penalty of $11,000 for each
and every false or fraudulent claim, record or statement made, used, presented or caused to be
made, used or presented by Defendants.

COUNT TWENTY-ONE
Violations of the Montana False Claims Act
2005 Mont. Code, CH. 465, HB 146, e¢ seq.

245. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Montana under the gui tam provisions of the Montana False Claims Act, 2005 Mont.
Code, CH. 465, HB 146, et seq.

246. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals, including Lumigan, in the State of Montana,

247. The Montana False Claims Act, Mont. Code Ann., § 17-8-403 provides for
liability for infer alia any person who engages in any or all of the following conduct:

(a) knowingly presenting or causing to be presented to an officer or employee of the

governmental entity a false claim for payment or approval;

(b) knowingly making, using, or causing to be made or used a false record or

statement to get a false claim paid or approved by the governmental entity;

49
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 50 of 87

(c) conspiring to defraud the governmental entity by getting a false claim allowed or
paid by the governmental entity; . . .or

(h) as a beneficiary of an inadvertent submission of a false claim to the governmental
entity, subsequently discovering the falsity of the claim and failing to disclose the false
claim to the governmental entity within a reasonable time after discovery of the false

claim

248. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of Montana, for Lumigan.

249. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of Montana,

e knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
e failed to disclose the existence of the false claims it has caused to be presented.

250. The amounts of the false or fraudulent claims Defendant caused to be made to the
State of Montana were material.

251. ~ Plaintiff State of Montana, being unaware of the falsity of the claims caused to be
submitted by the Defendant and in reliance on the accuracy thereof paid and may continue to pay

for improperly prescribed Lumigan.

50
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 51 of 87

252. At all times relevant to the complaint, Allergan acted with the requisite
knowledge.

253. By virtue of the above-described acts, among others, Defendant Allergan
knowingly engaged in conspiracies to defraud the Government of Montana by getting a false
claim allowed or paid by the government for Lumigan.

254. As a direct and proximate consequence of Defendant Allergan’s conspiratorial
conduct, the State of Montana has suffered significant, material financial damages in an amount
to be proved at trial.

255. The State of Montana would not have suffered these devastating losses had the
truth about Defendant’s marketing conspiracies been known.

COUNT TWENTY-TWO
Violations of the Nevada False Claims Act
Nevada Rev. Stat. §357.010 ef seq.

256. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein,

257. This Count is brought by Plaintiff-Relator Jane Doe in the name of the State of
Nevada under the gui tam provisions of Nevada Rev. Stat. §357.010 ef seq., “Submission of
False Claims to State or Local Government.”

258. Defendant Allergan, at all times relevant to this action, sold and continue to sell
pharmaceuticals in the State of Nevada, including Lumigan.

259. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be presented for payment and approval to the Nevada Medicaid program, possibly
continues to cause to be presented, directly or indirectly, to officers, employees or agents of the
State of Nevada, false and fraudulent claims in order to induce Medicaid reimbursement for

51
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 52 of 87

Lumigan.
260. Specifically, Defendant has:
° caused thousands of false claims to be presented to the State of Nevada,
° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; ; and,
e failed to disclose the existence of the false claims it has caused to be presented.

261. At all times relevant and material to this Complaint, Defendant Allergan
knowingly caused false claims for payment or approval for Lumigan to be presented to officers
and employees of the federal and state governments. As a result, the federal and state
governments reimbursed Medicare and Medicaid provider pharmacies for ineligible claims for
Lumigan, resulting in great financial loss to the Nevada government.

262. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be made or used and continues to cause to be made or used false or
fraudulent statements to get claims allowed or paid for Lumigan by the State of Nevada, for
Lumigan.

263. The amounts of the false or fraudulent claims and statements caused to be made
by Allergan to the State of Nevada were maicrial.

264. Plaintiff State of Nevada, being unaware of the falsity of the claims and/or
statements caused to be made or used by Defendant, and in reliance on the accuracy thereof paid
and continues to pay for Defendant’s improperly prescribed drug Lumigan.

COUNT TWENTY-THREE
52
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 53 of 87

Violations of the New Hampshire False Claims Act
167:61-b ef. seq.

265. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of New Hampshire under the qui tam provisions of New Hampshire False Claims Act,
167:61-b et. seq.

266. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of New Hampshire.

267. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be presented for payment and approval to the New Hampshire Medicaid and Medicare
programs, and continues to cause to be presented, false and fraudulent claims, directly or
indirectly, to officers, employees or agents of the State of New Hampshire, to induce Medicaid
and/or Medicare reimbursement for claims for Lumigan that were not and are not eligible for any
such reimbursement.

268. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be made or used, and continues to cause to be made or used, false and fraudulent
records and/or statements, in order to get claims for Lumigan allowed or paid by Medicaid
and/or Medicare, that were not eligible for any such reimbursement.

269. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of New Hampshire,

® knowingly made, used or caused to be made or used false records to get false

claims paid,

53
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 54 of 87

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

270. The amounts of the false or fraudulent claims to the State of New Hampshire were
material.

271. Plaintiff State of New Hampshire, unaware of the falsity of the claims presented
or caused to be presented by Defendant Allergan, and in reliance on the accuracy thereof, have
paid and approved, and continue to pay and approve, claims for Defendant Allergan’s drugs that
would not have been paid or approved in any part if the truth were known.

272. By reason of Defendant Allergan’s wrongful conduct, New Hampshire has
suffered substantial losses in an amount to be proved at trial, and therefore is entitled to multiple
damages under the False Claims Act, to be determined at trial, plus the maximum penalties for
each such false statement caused to be made or used by Defendant Allergan and each such false
claim caused to be submitted by Defendant Allergan.

COUNT TWENTY-FOUR
Violations of the New Jersey False Claims Act,
N.J. STAT. § 2A:32C-1

273. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

274. This is a gui tam action brought by brought by Relator Jane Doe and the State of
New Jersey to recover treble damages, civil penalties and the cost of this action, under the New
Jersey False Claims Act.

275. Defendant has engaged in a continuous practice of concealing known adverse side

effects of Lumigan, with the result that it has: (a) knowingly presented and caused to be

54
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 55 of 87

presented, to an officer and employee of the State of New Jersey, false and fraudulent claims for
payment and approval; and (b) has knowingly made, used, and caused to be made and used, false
records and statements to get false and fraudulent claims paid and approved by the State of New
Jersey.

276, The New Jersey False Claim Act prohibits any person from:

(1) Knowingly presenting, or causing to be presented, to an officer or employee of
the state or a member of the guard a false or fraudulent claim for payment or approval;

(2) Knowingly making, using, or causing to be made or used, a false record or
statement to get a false or fraudulent claim paid or approved by the state;

(3) Conspiring to defraud the state by getting a false or fraudulent claim
allowed or paid;

277. Defendant knowingly and intentionally caused to be made false statements and
misrepresentations of material facts on applications for payment under the New Jersey Medicaid
program, claims which failed to disclose the material violations of the New Jersey False Claims
Act.

278. Defendant knowingly and intentionally caused to be made false statements and
misrepresentations of material facts on applications for payment under the New Jersey Medicaid
program, claims which failed to disclose the material violations of the New Jersey False Claims
Act.

279. Specifically, Defendant has:

* Caused thousands of false claims to be presented to the State of New Jersey,

° knowingly made, used or caused to be made or used false records to get false
claims paid,

35
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 56 of 87

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
e failed to disclose the existence of the false claims it has caused to be presented.

280. For example, prescriptions would not have been presented for payment but for the
illegal concealment of known adverse side effects by Defendant. As a result of this illegal
scheme, these claims were improper in whole pursuant to the State of New Jersey False Claims
Act.

281, By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims.

282. Each prescription that was written as a result of Defendant’ illegal marketing
practices represents a false or fraudulent record or statement. Each claim for reimbursement for
such prescriptions submitted to a State-funded health insurance program represents a false or
fraudulent claim for payment.

283. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Allergan’s conduct. The false claims were presented by thousands of separate entities,
and over many years.

284. The New Jersey State Government, unaware of the falsity of the records,
statements, and claims made, or caused to be made by Allergan, paid and continues to pay the
claims that would not be paid but for Allergan’s illegal concealment of adverse side effects.

285. By reason of Allergan’s acts, the New Jersey Government has been damaged, and

continues to be damaged, in substantial amounts to be determined at trial.

56
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 57 of 87

286. New Jersey is entitled to the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Allergan.

287. Defendant did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

288. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to the New Jersey False
Claims Act on behaif of herself and the State of New Jersey.

289. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts
separate damage to the State of New Jersey in the operation of its Medicaid program.

COUNT TWENTY-FIVE

Violations of the New Mexico Medicaid False Claims Act,
N.M. Stat ANN. §27-14-1 et seq.

290. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of New Mexico under the qui tam provisions of the New Mexico Medicaid False
Claims Act §27-14-1 et seq.

291, | Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of New Mexico, including Lumigan.

292. Through the acts described above and otherwise, Defendant Allergan knowingly
37
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 58 of 87

caused to be presented for payment and approval to the New Mexico Medicaid and/or Medicare
programs, and continues to cause to be presented, false and fraudulent claims directly or
indirectly, to officers, employees or agents of the State of New Mexico, in order to induce
Medicaid and/or Medicare reimbursement for claims for Lumigan that were not eligible for any
such reimbursement.

293. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be made or used, and continues to cause to be made or used, false and fraudulent
records and/or statements, in order to get claims for Lumigan allowed or paid by Medicaid and
Medicare that were not eligible for any such reimbursement.

294. Specifically, Defendant has:

® caused thousands of false claims to be presented to the State of New Mexico,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; ; and,
° failed to disclose the existence of the false claims it has caused to be presented.

295. The amounts of the false or fraudulent claims caused to be made to the State of
New Mexico were material.

296. Plaintiff State of New Mexico, unaware of the falsity of the claims presented or
caused to be presented by Defendant Allergan, and in reliance on the accuracy thereof, have paid
and approved, and continue to pay and approve, claims for Lumigan that would not have been

paid or approved in any part if the truth were known.

38
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 59 of 87

297. By reason of Defendant Allergan’s wrongful conduct, New Mexico has suffered
substantial losses in an amount to be proved at trial, and therefore is entitled to multiple damages
under the False Claims Act, to be determined at trial, plus the maximum civil penalty allowed
under the state law for each such false claim caused to be submitted by Defendant Allergan and
each such false statement caused to be made or used by Defendant Allergan.

COUNT TWENTY-SIX

Violations of the New Mexico Fraud Against Taxpayers Act
N.M. Stat. § 44-9-1 et seq.

298. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

299. This is a qui tam action brought by Plaintiff Jane Doe on behalf of the State of
New Mexico to recover treble damages, civil penalties and the cost of the civil action under the
New Mexico Fraud Against Taxpayers Act, N.M. Stat. Ann. § 44-9-1.

300. N.M. Stat. Ann. § 44-9-3 (A) of the New Mexico Fraud Against Taxpayers Act
provides that [a] person shail not:

(1) knowingly present, or cause to be presented, to an employee, officer or agent of the
state or to a contractor, grantee or othis recipient of state funds a false or fraudulent claim for
payment or approval;

(2) knowingly make or use, or cause to be made or used, a false record or statement to
obtain approval or payment on a false or fraudulent claim;

(3) conspire to defraud the state by obtaining approval or payment on a false claim;

(9) as a beneficiary of an inadvertent submission of a false claim and having
subsequently discovered the falsity of the claim, fail to disclose the false claim to the state
agency within a reasonable time after discovery.

301. Pursuant to N.M. Stat. Ann. § 44-9-3(B) of the New Mexico Fraud Against
Taxpayers Act, proof of specific intent is not required for a violation of subsection A of Section

3.

302. Defendant at all times relevant to this action, sold and continues to sell

39
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 60 of 87

pharmaceuticals in the State of New Mexico.

303. By virtue of the illegal conduct and the other misconduct alleged herein, including
causing the submissions of non-reimbursable claims for prescription drugs described above and
using or causing to be used false or fraudulent records to accomplish this purpose, Defendants
violated N.M. Stat. Ann, § 44-9-3(A) of the New Mexico Fraud Against Taxpayers Act with the
requisite intent.

304, Specifically, Defendant has:

e caused thousands of false claims to be presented to the State of New Mexico,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
e failed to disclose the existence of the false claims it has caused to be presented.

305. For example, claims for reimbursement for prescriptions of Allergan’s drug
Lumigan prescribed to government-funded health care program beneficiaries would not have
been submitted to the State of New Mexico but for the illegal practices of Defendant described in
this Complaint.

306. The New Mexico Medicaid Program, unaware of the falsity or fraudulent nature
of the claims caused by the Defendant, paid for claims that otherwise would not have been
allowed.

307. By reason of these improper payments, the New Mexico Medicaid Program has
been damaged, and continues to be damaged, in a substantial amount.

308. Defendant did not, within a reasonable period of time after first obtaining

60
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 61 of 87

information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

309. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to N.M. Stat. Ann. § 44-
9-5 of the New Mexico Fraud Against Taxpayers Act on behalf of herself and the State of New
Mexico.

310. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts
separate damage to the State of New Mexico in the operation of its Medicaid program.

COUNT TWENTY-SEVEN
Violations of the New York False Claims Act
State Finance Law, §187 ef seq.

311. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of New York under the gui tam provisions of the New York False Claims Act, N.Y. St.
Fin. $187 et seg.

312. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of New York, including Lumigan.

313. The New York False Claims Act, State Fin. Law § 189 specifically provides, in
part, that a person commits an unlawful act if the person:

a. knowingly presents, or causes to be presented, to any employee, officer or agent

of the state or a local government, a false or fraudulent claim for payment or

61
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 62 of 87

approval;

b. knowingly makes, uses, or causes to be made or used, a false record or statement
to get a false or fraudulent claim paid or approved by the state or a local
government

c. conspires to defraud the state or a local government by getting a false or
fraudulent claim allowed or paid;

314. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be presented for payment and approval to the New York Medicaid and/or Medicare
programs, and continues to cause to be presented, false and fraudulent claims, directly or
indirectly, to officers, employees or agents of the State of New York, in order to induce
Medicaid and or Medicare to reimburse Medicaid or Medicare participating pharmaceutical
providers for Lumigan when those claims were not and are not cligible for any such
reimbursement.

315. Through the acts described above and otherwise, Defendant Allergan knowingly
caused to be made or used, and continues to cause to be used or made, false and fraudulent
records and/or statements, in order to get claims for Lumigan allowed or paid by Medicaid
and/or Medicare that were not eligible for any such rermbursement.

316. Specifically, Defendant has:

® caused thousands of false claims to be presented to the State of New York,

* knowingly made, used or caused to be made or used false records to get false
claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or

paid; and,

62
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 63 of 87

. failed to disclose the existence of the false claims it has caused to be presented,

317. The amounts of the false or fraudulent claims to the State of New York were
material.

318. Plaintiff State of New York, unaware of the falsity of the claims caused to be
presented by Defendant Allergan, and in reliance on the accuracy thereof, have paid and
approved, and continue to pay and approve, claims for Lumigan that would not have been paid or
approved in any part if the truth were known.

319. By reason of Defendant Allergan’s wrongful conduct, New York has suffered
substantial financial losses in an amount to be proved at trial, and therefore is entitled to multiple
damages under the False Claims Act, to be determined at trial, plus the maximum allowable civil
penalties for each such false statement caused to made or used by Defendant Allergan and each
such false claim caused to be made by Defendant Allergan.

COUNT TWENTY-EIGHT
North Carolina False Claims Act
N.C. Gen. Stat. §§1-605 ef seg.

320. Plaintiff restates and incorporates each and every allegation above as if the same
were fully set forth herein.

321. This is a claim for treble damages and penalties under the North Carolina False
Claims Act.

322. By virtue of the acts described above, defendants knowingly presented or caused
to be presented, false or fraudulent claims to the North Carolina State Government for payment
or approval.

323. By virtue of the acts described above, defendants knowingly made, used, or

caused to be made or used false records and statements, and omitted material facts, to induce the

63
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 64 of 87

North Carolina State Government to approve and pay such false and fraudulent claims.

324. By virtue of the acts described above, defendants conspired with each other and
with others to defraud North Carolina by inducing the North Carolina State Government to pay
or approve false or fraudulent claims.

325. The North Carolina State Government, unaware of the falsity of the records,
statements and claims made, used, presented or caused to be made, used or presented by
defendants, paid and continues to pay the claims that would not be paid but for defendants’
illegal inducements and/or business practices.

326. By reason of the defendants’ acts, the State of North Carolina has been damaged,
and continues to be damaged, in substantial amount to be determined at trial.

327. The State of North Carolina is entitled to the maximum penalty of $11,000 for
each and every false or fraudulent claim, record or statement made, used, presented or caused to
be made, used or presented by defendants.

COUNT TWENTY-NINE
Violations of the Oklahoma Medicaid False Claims Act,
63 Okla. Stat. § 5053, ef seq.

328. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

329. This is a gui fam action brought by brought by Plaintiff-Relator Jane Doe and the
State of Oklahoma to recover treble damages, civil penalties and the cost of this action, under the
Oklahoma Medicaid False Claims Act, 63 Okla. Stat. § 5053, ef. seq.

330. Defendant Allergan has engaged in a continuous practice of concealing the known
side effects of Lumigan, with the result that they have: (a) knowingly presented and caused to be
presented, to an officer and employee of the State of Oklahoma, false and fraudulent claims for

64
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 65 of 87

payment and approval; and (b) have knowingly made, used, and caused to be made and used,
false records and statements to get false and fraudulent claims paid and approved by the State of

Oklahoma.

331. The Oklahoma Medicaid False Claims Act, 63 Okla. Stat. § 5053.1 (B),

specifically provides in pait:

(B) Any person who:

(1} knowingly presenting or causes to be presented, to an officer or employee of the State
of Oklahoma, a false or fraudulent claim for payment or approval,

(2) knowingly makes, uses, or causes to be made or used, a false record or statement to
get a false claim paid or approved by the state; and,

(3) conspires to defraud the state by getting a false claim allowed or paid by the
governmental entity; ...

Is liable to the State of Oklahoma for a civil penalty of not less than $ 5,000.00 and not
more than $10,000.00, ... plus three times the amount of damages which the state
sustains because of the act of that person.

332. Defendant knowingly and intentionally caused to be made false statements and

misrepresentations of material facts on applications for payment under the Oklahoma Medicaid
program, claims which failed to disclose the material violations of the Oklahoma Medicaid False

Claims Act.

333. Specifically, Defendant has:
° caused thousands of false claims to be presented to the State of Oklahoma,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

® conspired to defraud the state by getting false and fraudulent claims allowed or

paid; and,

° failed to disclose the existence of the false claims it has caused to be presented.

65
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 66 of 87

334. For example, prescriptions for Lumigan would not have been presented but for
the concealment of known adverse side effects by Defendant. As a result of this illegal scheme,
these claims were improper in whole pursuant to the State of Oklahoma State False Medicaid
Claims Act.

335. By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims.

336. Each prescription that was written as a result of Defendant’ illegal marketing
practices represents a false or fraudulent record or statement. Each claim for reimbursement for
such prescriptions submitted to a State-funded health insurance program represents a false or
fraudulent claim for payment.

337. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Allergan’s conduct. The false claims were presented by thousands of separate entities,
and over many years.

338. The Oklahoma State Government, unaware of the falsity of the records,
statements, and claims made, or caused to be made by Allergan, paid and continues to pay the
claims that would not be paid but for Allergan’s concealment of known adverse side effects.

339, By reason of Allergan’s acts, the Oklahoma State Government has been damaged,
and continues to be damaged, in substantial amounts to be determined at trial.

340. Oklahoma is entitled to the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or

presented by Allergan.

66
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 67 of 87

341. Defendant did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

342, Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to Oklahoma False
Medicaid Claims Act on behalf of herself and the State of Oklahoma.

343. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts
separate damage to the State of Oklahoma in the operation of its Medicaid program.

COUNT THIRTY
Violations of the Rhode Island False Claims Act,
R.I. Gen. Laws § 9-1.1-1, et seq.

344. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.

345. This is a qui tam action brought by brought by Relator Jane Doe and the State of
Rhode Island to recover treble damages, civil penalties and the cost of this action, under the
Rhode Island False Claims Act, R.I. Gen. Laws § 9-1.1-1, et. seg.

346. Defendant has engaged in a continuous practice of concealing adverse side effects
of Lumigan, with the result that it has: (a) knowingly presented and caused to be presented, to an
officer and employee of the State of Rhode Island, false and fraudulent claims for payment and
approval; and (b) has knowingly made, used, and caused to be made and used, false records and
statements to get false and fraudulent claims paid and approved by the State of Rhode Island.

67
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 68 of 87

347. The Rhode Island False Claims Act, R.I. Gen. Laws § 9-1.1-3(a), specifically
provides in part:

(a) Any person who:

(1) Knowingly presents, or causes to be presented, to an officer or employee of

the state or a member of the guard a false or fraudulent claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used, a false record or
statement to get a false or fraudulent claim paid or approved by the state;

(3) Conspires to defraud the state by getting a false or fraudulent claim allowed or
paid; ... is liable to the state for a civil penalty of not less than five thousand
dollars ($5,000) and not more than ten thousand dollars ($10,000), plus three
(3) times the amount of damages which the state sustains because of the act of
that person. A person violating this subsection (a) shall also be liable to the
state for the costs of a civil action brought to recover any such penalty or
damages.

348. Defendant knowingly and intentionally caused to be made false statements and
misrepresentations of material facts on applications for payment under the Rhode Island
Medicaid program, claims which failed to disclose the material violations of the Rhode Island
False Claims Act.

349. Defendant knowingly and intentionally caused to be made false statements and
misrepresentations of material facts on applications for payment under the Rhode Island
Medicaid program, claims which failed to disclose the material violations of the Rhode Island
False Claims Act.

350. Specifically, Defendant has:

68
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 69 of 87

. caused thousands of false claims to be presented to the State of Rhode Island,
e knowingly made, used or caused to be made or used false records to get false

claims paid,

® conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

351. For example, prescriptions for Lumigan would not have been presented but for
the concealment of known adverse side effects by Defendant. As a result of this illegal scheme,
these claims were improper in whole, pursuant to the State of Rhode Island False Claims Act.

352. By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims.

353. Each prescription that was written as a result of Defendant’ illegal marketing
practices represents a false or fraudulent record or statement. Each claim for reimbursement for
such prescriptions submitted to a State-funded health insurance program represents a false or
fraudulent claim for payment.

354. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Allergan’s conduct. The false claims were presented by thousands of separate entities,
and over many years.

355. The Rhode Island State Government, unaware of the falsity of the records,
statements, and claims made, or caused to be made by Allergan, paid and continues to pay the

claims that would not be paid but for Allergan’s concealment of known adverse side effects.

69
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 70 of 87

356. By reason of Allergan’s acts, the Rhode Island State Government has been
damaged, and continues to be damaged, in substantial amounts to be determined at trial.

357. Rhode Island is entitled to the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Allergan,

358. Defendant did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

359. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to the Rhode Island False
Claims Act on behalf of herself and the State of Rhode Island.

360. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts

separate damage to the State of Rhode Island in the operation of its Medicaid program.

COUNT THIRTY-ONE
Violations of the Tennessee Medicaid False Claims Act
Tenn. Stat. §§75-1-181 et seq,
361. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
as if fully set forth herein.
362. This Count is brought by Plaintiff-Relator Jane Doe in the name of the State of

Tennessee under the gui tam provisions of the Tennessee Medicaid False Claims Act, Tenn. Stat.

§§75-1-181 et seq.
70
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 71 of 87

363. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Tennessee, including Lumigan.

364. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of Tennessee, for Lumigan.

365. Specifically, Defendant has:

° caused thousands of false claims to be presented to the State of Tennessee,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

° conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

366. The amounts of the false or fraudulent claims to the State of Tennessee were
material.

367. Plaintiff State of Tennessee, being unaware of the falsity of the claims and/or
statements caused to be made by the Defendant, and in reliance on the accuracy thereof paid and
may continue to pay for Defendant’s improperly prescribed drug Lumigan.

COUNT THIRTY-TWO
Violations of the Tennessee False Claims Act
Tenn. Code Ann. § 4-18-101 ef seq.
368, Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs

as if fully set forth herein.

369, This is a qui tam action brought by Plaintiff Jane Doe on behalf of the State of
71
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 72 of 87

Tennessee to recover treble damages, civil penalties and the cost of the civil action under the qui
tam provisions of the Tennessee False Claims Act, Tenn. Code Ann. § 4-18-101 et seq.
370. Tenn, Code Ann. §4-18-103, titled “Liability for violations,” provides:

(a) Any person who commits any of the following acts shall be liable to the state or to the
political subdivision for three (3) times the amount of damages which the state or the
political subdivision sustains because of the act of that person. A person who commits
any of the following acts shall also be liable to the state or to the political subdivision for
the costs of a civil action brought to recover any of those penalties or damages, and shall
be liable to the state or political subdivision for a civil penalty of not less than two
thousand five hundred dollars ($ 2,500) and not more than ten thousand dollars ($
10,000) for each false claim:

(1) Knowingly presents or causes to be presented to an officer or employee of the
state or of any political subdivision thereof, a false claim for payment or approval;
(2) Knowingly makes, uses, or causes to be made or used a false record or statement

to get a false claim paid or approved by the state or by any political subdivision;

 

(3) Conspires to defraud the state or any political subdivision by getting a false claim
allowed or paid by the state or by any political subdivision;

(7) Knowingly makes, uses, or causes to be made or used a false record or statement
to conceal, avoid, or decrease an obligation to pay or transmit money or property

to the state or to any political subdivision;

371. Specifically, Defendant has:

e caused thousands of false claims to be presented to the State of Tennessee,

72
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 73 of 87

° knowingly made, used or caused to be made or used false records to get false

claims paid,

e conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

372. The State of Tennessee, by and through Tennessee-funded health plans, and
unaware of Defendants’ illegal practices, paid the claims submitted by health care providers and
third party payors in connection therewith.

373. Had the State of Tennessee known that Defendants violated the federal and state
laws cited herein, it would not have paid the claims submitted by health care providers in
connection with Defendants’ fraudulent and illegal practices.

374. As aresult of Defendant’s violations of Tenn. Code Ann. $8$4-18-103, the State of
Tennessee. has been damaged in an amount far in excess of millions of dollars exclusive on
interest.

375. Relator Jane Doe is a private person with direct and independent knowledge of |
the allegations in this Complaint, who has brought this action pursuant to Tenn. Code Ann. §§4-
18-103 on behalf of herself and the State of Tennessee.

376. This Court is requested to accept pendant jurisdiction of this related state claim as
it is predicated upon the exact same facts as the federal claim, and merely asserts separate

damage to the State of Tennessee in the operation of its Medicaid program.

COUNT THIRTY-THREE
Violations of the Texas Medicaid Fraud Prevention Act
Tx. Human Resources Code, Ch. 36, §36.101 et seq.

377. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
73
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 74 of 87

as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of
the State of Texas under the gui tam provisions of the Texas Medicaid Fraud Prevention Act, Tx.
Human Resources Code, Ch. 36, §36.101 et seg.
378. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the State of Texas, including Lumigan.
379. Specifically, Defendant has caused thousands of false claims to be presented to
the State of Texas and:
e knowingly made, used or caused to be made or used false records to get false claims paid,
e conspired to defraud the state by getting false and fraudulent claims allowed or paid; and,

e failed to disclose the existence of the false claims it has caused to be presented.

380. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the State of Texas, for Lumigan.

381. The amounts of the false or fraudulent claims to the State of Texas were material.

382. Plaintiff State of Texas, being unaware of the falsity of the claims caused to be
submitted by the defendant, and in reliance on the accuracy thereof paid and continues to pay for

Defendant’s improperly prescribed drug, Lumigan.

COUNT THIRTY-FOUR
Violations of the Virginia Fraud Against Taxpayers Act
Va. Stat. Ch. 842, Article 19.1, § 8.01-216.1 et seq.
383. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs

as if fully set forth herein. This Count is brought by Plaintiff-Relator Jane Doe in the name of

74
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 75 of 87

the Commonwealth of Virginia under the gui tam provisions of the Virginia Fraud Against
Taxpayers Act, Va. Stat. Ch. 842, Article 19.1, § 8.01-216.1 et seq.

384. Defendant Allergan at all times relevant to this action sold and marketed, and
continues to sell and market, pharmaceuticals in the Commonwealth of Virginia, including
Lumigan.

385. By virtue of the above-described acts, among others, Defendant Allergan
knowingly caused to be presented false or fraudulent claims for payment or approval, and
continues to cause to be submitted false or fraudulent claims for payment or approval, directly or
indirectly, to officers, employees or agents of the Commonwealth of Virginia, for Lumigan.

386. Specifically, Defendant has:

® caused thousands of false claims to be presented to the Commonwealth of
Virginia,
° knowingly made, used or caused to be made or used false records to get false

claims paid,

e conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
° failed to disclose the existence of the false claims it has caused to be presented.

387. The amounts of the false or fraudulent claims to the Commonwealth of Virginia
were material.

388. Plaintiff Commonwealth of Virginia, being unaware of the falsity of the claims
caused to be submitted by the Defendant, and in reliance on the accuracy thereof paid and
continues to pay for Defendant’s improperly prescribed drug Lumigan.

COUNT THIRTY-FIVE

75
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 76 of 87

Washington Medicaid Fraud False Claims Act
West’s RCWA 43.131.0001 et seq.

389. Relator restates and incorporates each and every allegation above as if the same
were fully set forth herein.

390. This is a claim for treble damages and penalties under the Washington Medicaid
False Claims Act.

391. By virtue of the acts described above, Defendants knowingly presented or caused
to be presented, false or fraudulent claims to the Washington State Government for payment or
approval.

392. By virtue of the acts described above, Defendants knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the
Washington State Government to approve and pay such false and fraudulent claims.

393. The Washington State Government, unaware of the falsity of the records,
statements and claims made, used, presented or caused to be made, used or presented by
Defendants, paid and continues to pay the claims that would not be paid but for Defendants’
illegal inducements and/or business practices.

394, By reason of the Defendants’ acts, the State of Washington has been damaged,
and continues to be damaged, in substantial amount to be determined at trial.

395. The State of Washington is entitled to the maximum penalty of $11,000 for each
and every false or fraudulent claim, record or statement made, used, presented or caused to be
made, used or presented by Defendants.

COUNT THIRTY-SIX
Violations of the Wisconsin False Claims for Medical Assistance Act,

WIS. STAT. § 20.931, et seq.

396. Plaintiff incorporates by reference and re-alleges all of the foregoing paragraphs
76
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 77 of 87

as if fully set forth herein.

397. This is a qui tam action brought by brought by Relator Jane Doe and the State of
Wisconsin to recover treble damages, civil penalties and the cost of this action, under the
Wisconsin False Claims for Medical Assistance Act, WIS. STAT. § 20.931, et. seq.

398. Defendant has engaged in a continuous practice of concealing known adverse side
effects of Lumigan, with the result that it has: (a) knowingly presented and caused to be
presented, to an officer and employee of the State of Wisconsin, false and fraudulent claims for
payment and approval; and (b) has knowingly made, used, and caused to be made and used, false
records and statements to get false and fraudulent claims paid and approved by the State of
Wisconsin.

399, The Wisconsin False Claims for Medical Assistance Act, WIS. STAT. §
20.931(2), specifically provides in part:

(2) Except as provided in sub. (3), any person who does any of the following is liable to

this state for 3 times the amount of the damages sustained by this state because of the

actions of the person, and shall forfeit not less than 5,000 nor more than 10,000 for each
violation:

(a) Knowingly presents or causes to be presented to any officer, employee, or agent of

this state a false claim for medical assistance.

(b) Knowingly makes, uses, or causes to be made or used a false record or statement to

obtain approval or payment of a false claim for medical assistance.

(c) Conspires to defraud this state by obtaining allowance or payment of a false claim for

medical assistance, or by knowingly making or using, or causing to be made or used, a

77
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 78 of 87

false record or statement to conceal, avoid, or decrease an obligation to pay or transmit

money or property to the Medical Assistance program.

400. Defendant knowingly and intentionally caused to be made false statements and
misrepresentations of material facts on applications for payment under the Wisconsin Medicaid
program, claims which failed to disclose the material violations of the Wisconsin False Claims
for Medical Assistance Act.

401. Specifically, Defendant has:

. caused thousands of false claims to be presented to the State of Wisconsin,

° knowingly made, used or caused to be made or used false records to get false

claims paid,

e conspired to defraud the state by getting false and fraudulent claims allowed or
paid; and,
e failed to disclose the existence of the false claims it has caused to be presented.

402, As a result of this illegal scheme, these claims were improper in whole pursuant
to the State of Wisconsin State False Medicaid Claims Act.

403, By virtue of the acts described above, Allergan knowingly made, used, or caused
to be made or used, false records and statements, and omitted material facts, to induce the
government to approve and pay such false and fraudulent claims,

404. Each prescription that was written as a result of Defendant’ illegal concealment of

the health risks of Lumigan represents a false or fraudulent record or statement.

78
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 79 of 87

405. Plaintiff cannot at this time identify all of the false claims for payment that were
caused by Allergan’s conduct, The false claims were presented by thousands of separate entities,
and over many years.

406. The Wisconsin State Government, unaware of the falsity of the records,
statements, and claims made, or caused to be made by Allergan, paid and continues to pay the
claims that would not be paid but for Allergan’s fraudulent practices.

407. By reason of Allergan’s acts, the Wisconsin State Government has been damaged,
and continues to be damaged, in substantial amounts to be determined at trial.

408. Wisconsin is entitled to the maximum penalty for each and every false or
fraudulent claim, record, or statement made, used, presented, or caused to be made, used, or
presented by Allergan.

409. Defendant did not, within a reasonable period of time after first obtaining
information as to such violations, furnish such information to officials of the State responsible
for investigating false claims violations, did not otherwise fully cooperate with any investigation
of the violations, and have not otherwise furnished information to the State regarding the claims
for reimbursement at issue.

410. Relator Jane Doe is a private person with direct and independent knowledge of
the allegations in this Complaint, who has brought this action pursuant to the Wisconsin False
Claims for Medical Assistance Act on behalf of herself and the State of Wisconsin.

411. This Court is requested to accept supplemental jurisdiction of this related state
claim as it is predicated upon the exact same facts as the federal claim, and merely asserts

separate damage to the State of Wisconsin in the operation of its Medicaid program.

79
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 80 of 87

COUNT THIRTY-SEVEN
New York City False Claims Act
New York City Administrative Code §7-801-§7-3810

412. Plaintiff incorporates by reference and re-alleges all above paragraphs as if fully
set forth herein.

413. This is a claim for treble damages and penalties against Defendants on behalf of
the City of New York under the New York City False Claims Act, New York City
Administrative Code §7-801-87-810.

414, By virtue of the above-described acts, among others, Defendant knowingly and
willfully concealed the known health risks associated with Lumigan.

415. By virtue of the above-described acts, Defendants knowingly made or caused to
be made false claims for drugs to the New York City Government.

416. By virtue of the above-described acts, Defendant Allergan knowingly made, used,
or caused to be made or used false records and statements, and omitted material facts, to induce
the New York City Government to approve and pay such false and fraudulent claims.

417. The New York City Government, unaware of the falsity of the records, statements
and claims made, used, presented or caused to be made, used or presented by Defendant, paid
and continues to pay the claims that would not be paid but for Defendant’s illegal inducements
and/or business practices.

418. By reason of the Defendant’s unlawful acts, the City of New York has been
damaged, and continues to be damaged, in substantial amount to be determined at trial.

WHEREFORE, Plaintiff demands judgment against defendant as follows:

a. That by reason of the aforementioned violations of the New York City False
Claims Act provisions that this Court enter judgment in Plaintiff's favor and

80
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 81 of 87

against defendants in an amount equal to not less than two times and not more
than three times the amount of damages that the City of New York has sustained
because of defendants’ actions, plus a civil penalty of not less than $5,000 and not
more than $15,000 for each violation of the New York City False Claims Act,
New York City Administrative Code §7-801-87-810;

b. That Relator, as Qui Tam Plaintiff, be awarded the maximum amount allowed
pursuant New York City Administrative Code § 704(i) and/or any other
applicable provision of law;

c. That Relator be awarded all costs and expenses of this action, including attorney’s
fees and court costs incurred in the prosecution of this suit; and

d. That Plaintiff and Relator have such other and further relief that this Court deems
just and proper.

COUNT THIRTY-EIGHT
City of Chicago False Claims Act
Municipal Code of Chicago §1-22-010-§ 1-22-060

419. Plaintiff incorporates by reference and re-alleges all above paragraphs as if fully
set forth herein.

420. This is a claim for treble damages and penalties against Defendant on behalf of
the City of Chicago under the Chicago False Claims Act, Municipal Code of Chicago §1-22-010-
§1-22-060.

421. By virtue of the above-described acts, among others, Defendant Allergan
knowingly and willfully concealed known health risks associated with Lumigan.

422. By virtue of the above-described acts, Defendant knowingly made or caused to be
made false claims for drugs to the City of Chicago.

81
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 82 of 87

423. By virtue of the above-described acts, Defendant knowingly made, used, or
caused to be made or used false records and statements, and omitted material facts, to induce the
City of Chicago to approve and pay such false and fraudulent claims.

424, The Chicago City Government, unaware of the falsity of the records, statements
and claims made, used, presented or caused to be made, used or presented by Defendant, paid
and continues to pay the claims that would not be paid but for Defendant’s illegal business
practices.

425. By reason of the Defendant’s unlawful acts, the City of Chicago has been

damaged, and continues to be damaged, in substantial amount to be determined at trial.

COUNT THIRTY-NINE
Violations of 19 Phila. Code § 3600, et seq.
Knowingly presents or causes to be presented to an officer or employee a false claim for
payment or approval.

426. Plaintiff-Relator Jane Doe and the City of Philadelphia reallege and incorporate
by reference each and every of the foregoing paragraphs as if fully set forth herein.

427. This is a gui tam action brought by Plaintiff-Relator Jane Doe and the City of
Philadelphia to recover treble damages, civil penalties, the cost of this action, and their attorney’s
fees under the City of Philadelphia’s False Claims Act.

428. The City of Philadelphia’s False Claims Act, 19 Phila. Code § 3602(1), provides
that a City contractor can be held liable if it “{k]Inowingly presents or causes to be presented to
an officer or employee a false claim for payment or approval.”

429, By virtue of the above-described acts, Defendant Allergan knowingly presented

or caused to be presented false claims for approval.

430. The amount of the false claims to the City was material. Plaintiff City of
82
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 83 of 87

Philadelphia was unaware of the falsity of the claims, and in reliance on the accuracy thereof,
approved and continues to approve the unlawful payment of claims for Lumigan.

431. The City of Philadelphia has suffered substantial losses as a result of Allergan’s
violations of 19 Phila. Code § 3602(1) in an amount that exceeds hundreds of thousands of
dollars, and is entitled to treble damages under the False Claims Act, plus relevant civil fines,
penalties, costs of suit, and attorney’s fees in conformity with the City of Philadelphia’s False
Claims Act, to be determined at trial.

COUNT FORTY
Violations of Allegheny County Code of Ordinances Chapter 485
Knowingly presents or causes to be presented to an officer or employee a false claim for
payment or approval.

432.  Plaintiff-Relator Jane Doe and Allegheny County, Pennsylvania reallege and
incorporate by reference each and every of the foregoing paragraphs as if fully set forth herein.

433, This is a qui tam action brought by Plaintiff-Relator Jane Doe and Allegheny
County, Pennsylvania to recover treble damages, civil penalties, the cost of this action, and their
attorney’s fees under the Allegheny County False Claims Ordinance.

434. The Allegheny County False Claims Ordinance, Allegheny County Code of
Ordinances, Chapter 485-Section 2(A) provides that any person who “knowingly presents or
causes to be presented to an officer or employee of the County a false claim for payment or
approval” shall be “liable to the County for three times the amount of damages which the County
sustains because of such action, and shall be liable for attorneys’ fees and costs for any civil
action brought to recover such damages and penalties.

435. By virtue of the above-described acts, Defendant Allergan knowingly presented

or caused to be presented false claims for approval.

436. The amount of the false claims to Allegheny County was material. Plaintiff
83
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 84 of 87

Allegheny County was unaware of the falsity of the claims, and in reliance on the accuracy
thereof, approved and continues to approve the uniawful payment of claims for Lumigan.

437. Allegheny County has suffered substantial losses as a result of Allergan’s
violations of the False Claims Ordinance in an amount that exceeds hundreds of thousands of
dollars, and is entitled to treble damages under the False Claims Ordinance, plus relevant civil
fines, penalties, costs of suit, and attorney’s fees in conformity with the Allgheny County False
Claims Ordinance, to be determined at trial.

JURY DEMAND

438. Plaintiff demands trial by jury on all claims.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff-Relator Jane Doe, on behalf of herself, the United States of
America and the Plaintiff States, demands and prays that judgment be entered as follows against
the Defendant Allergan under the Federal FCA Counts and under supplemental FCA counts of

the Plaintiff States as follows:

(a) In favor of the United States against Defendant Allergan for treble the amount of
damages to Government health Care Programs (Medicaid, Medicare, Medicare Part D, the
Railroad Retirement Medicare Program, Federal Employees Health Benefit Programs, Tri-Care
(formerly CHAMPUS), CHAMPVA, State Legal Immigrant Assistance Grants and the Indian
Health Service) from the illegal marketing, selling, prescribing, pricing and billing alleged
herein, plus the maximum civil penalties of $11,000 (plus interest) for each false claim caused to
be submitted, for each false record submitted or caused to be submitted and each false claim

caused to be submitted by Defendant Allergan’s conspiracy to submit false claims;

84
 

Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 85 of 87

(b) In favor of the United States against the Defendant Allergan for disgorgement of the
profits earned by Defendant Allergan as a result of its illegal scheme;

(c) In favor of Plaintiff-Relator Jane Doe for the maximum amount allowed pursuant to 31
U.S.C. §3730(d) to include reasonable expenses, attorneys fees and costs incurred by Plaintiff-
Relator Jane Doe;

(d) For all costs of the Federal FCA civil action;

(e) In favor of the Plaintiff-Relator Jane Doe and the United States for such other relief as
this Court deems just and equitable;

(f) In favor of the Plaintiff-Relator Jane Doe and the named State Plaintiffs against
Defendant Allergan in an amount equal to three times the amount of damages that the named
Plaintiff States have sustained as a result of the Defendants’ actions, as well as the statutory
maximum penalty against the Defendant Allergan for each violation of each State’s FCA;

(g) In favor of Plaintiff- Relator Jane Doe for the maximum amount allowed as Relator’s
share pursuant to the Plaintiff State FCAs as follows: the Illmois Whistleblower Reward and
Protection Act, 740 ILCS 175, et seg., the California False Claims Act, Cal. Gov. Code
§12651(a), the Delaware False Claims and Reporting Act, Del. Stat. Tit. VI. $1201, et seq., the
District of Columbia False Claims Act, D.C. Stat. §2-308.03 et seq., the Florida False Claims
Act, Fl. Stat. §§68.081-68.09, et seq., the Hawaii False Claims Act, Haw. Rev. Stat. §661-21 et
seq., the Louisiana Medical Assistance Programs Integrity Law, La. Rev. Stat. §439, et seq.,
Massachusetts False Claims Act, Mass. Gen. Laws c.12 §5(A), ef seq., the Michigan Medicaid
False Claims Act, M.C.L.A. 400.601 et seg.; Michigan Public Acts, 1977 PA 72, as amended by
1984 PA 333, as amended by 2005 PA 337, as amended by 2008 PA 421; the Montana False
Claims Act, 2005 Mont. Code, CH. 465, HB 146, et seg., the Nevada False Claims Act, Nevada

85
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 86 of 87

Rev. Stat. §357.010 et seg., the New Hampshire False Claims Act, 167:61-b et seg., the New
Mexico False Claims Act, N.M. Stat ANN. §27-14-1 et seg.; New Mexico Fraud Against
Taxpayers Act , N.M. Stat. § 44-9-1 et seqg.; the New York False Claims Act, State Finance Law,
$187 et seg.; the Tennessee Medicaid False Claims Act, Tenn. Stat. §§75-1-181 ef seg.; the
Tennessee False Claims Act Tenn. Code Ann. § 4-18-101 ef seg.; the Texas Medicaid Fraud
Prevention Act, Tx. Human Resources Code, Ch. 36, §36.101 ef seg., Indiana False Claims and
Whistleblower Act, IC 5-11-5.5 et seg., Georgia State False Medicaid Claims Act, Ga. Code 49-
4-168 et seqg., and the Virginia Fraud Against Taxpayers Act, Va. Stat. Ch. 842, Article 19.1,
§8.01-216.1 et seg.; New Jersey False Claims Act, N.J. STAT. § 2A:32C-1; Oklahoma Medicaid
False Claims Act, 63 Okla. Stat. § 5053, et seg.; Wisconsin False Claims for Medical
Assistance Act, WIS. STAT. § 20.931, ef seg.; and the Rhode Island False Claims Act, R.I
Gen. Laws § 9-1.1-1, et seg.; plus interest;

(h) In favor of Plaintiff- Relator Jane Doe for all costs and expenses associated with the
supplemental claims of the Plaintiff States, including attorney’s fees and costs;

(i) In favor of the Plaintiff States and Plaintiff- Relator Jane Doe for all such other relief as
the Court deems just and proper; and,

qj) In the event that the United States or Plaintiff States proceed with this action, Plaintiff-
Relator Jane Doe, be awarded an appropriate amount for disclosing evidence or information that
the United States and/or the Plaintiff States did not possess when this action was brought to the
government. The appropriate amount is not greater than twenty-five percent (25%) of the
proceeds of the action or settlement of a claim. The amount awarded to Plaintiff-Relator also

includes the results of government actions or settlement of claims resulting from the expansion

86
Case 1:14-cv-05188-GBD Document6 Filed 10/01/19 Page 87 of 87

of claims through the government’s further investigation directly generated from or attributable
to Plaintiff-Relator’s information; and

(k) Such other relief as this Court deems just and appropriate.

Respectfully Submitted,
KENNEY & McCAFFERTY, P.C.

1

' | ————
: Xv

;

MEREDITH TAVENNER SHEPHERD-DEMING, ESQUIRE
NY Attorney ID # MD 8118

BRIAN P. KENNEY, ESQUIRE
BRIAN P. MCCAFFERTY, ESQUIRE
EMILY C. LAMBERT, ESQUIRE
1787 Sentry Parkway West

Building 18, Suite 410

Blue Bell, PA 19422

Telephone: 215-367-4333

Facsimile: 215-367-4335

Counsel for Plaintiff-Relator Jane Doe

 

DATED: July 11, 2014

87
